15‐2844‐bk(L) 
In re Motors Liquidation Co. 


                        UNITED STATES COURT OF APPEALS 
                            FOR THE SECOND CIRCUIT 

                                                                     

                                      August Term 2015  

           (Argued:  March 15, 2016                      Decided:  July 13, 2016) 

           Docket Nos. 15‐2844‐bk(L), 15‐2847‐bk(XAP), 15‐2848‐bk(XAP) 
                                                                     

                 IN THE MATTER OF:  MOTORS LIQUIDATION COMPANY, 

                                                     Debtor. 
                                                                     

          CELESTINE ELLIOTT, LAWRENCE ELLIOTT, BERENICE SUMMERVILLE, 

                                                     Creditors‐Appellants‐Cross‐Appellees, 

  SESAY AND BLEDSOE PLAINTIFFS, IGNITION SWITCH PLAINTIFFS, IGNITION SWITCH 
         PRE‐CLOSING ACCIDENT PLAINTIFFS, DORIS POWLEDGE PHILLIPS, 

                                                     Appellants‐Cross‐Appellees, 

                                     GROMAN PLAINTIFFS, 

                                                     Appellants, 

                                               v. 

                                    GENERAL MOTORS LLC, 

                                                     Appellee‐Cross‐Appellant, 
                                             WILMINGTON TRUST COMPANY, 

                                                                        Trustee‐Appellee‐Cross‐Appellant, 

                                                 PARTICIPATING UNITHOLDERS, 

                                                                        Creditors‐Appellees‐Cross‐Appellants.1 

                                                                                      

                     ON APPEAL FROM THE UNITED STATES BANKRUPTCY COURT 
                           FOR THE SOUTHERN DISTRICT OF NEW YORK 

                                                                                      
Before: 
                                   STRAUB, CHIN, and CARNEY, Circuit Judges. 
                                                                                      

                      Appeal from a judgment of the United States Bankruptcy Court for 

the Southern District of New York (Gerber, J.), enforcing a ʺfree and clearʺ 

provision of a sale order to enjoin claims against a debtorʹs successor corporation 

and concluding under the equitable mootness doctrine that assets of the debtorʹs 

unsecured creditorsʹ trust would be protected from late‐filed claims.  On appeal, 

plaintiﬀs challenge the bankruptcy courtʹs rulings that:  (1) it had jurisdiction, (2) 

the sale order covered their claims, (3) enforcement of the sale order would not 




                                              
           1 The Clerk of Court is respectfully directed to amend the official caption to 
conform to the above. 



                                                               ‐ 2 ‐ 
violate procedural due process, and (4) relief for any late‐filed claims would be 

barred as equitably moot. 

            AFFIRMED, REVERSED, AND VACATED IN PART, AND REMANDED. 
                                                            

                                GARY PELLER, Washington, D.C., for Creditors‐
                                     Appellants‐Cross‐Appellees Celestine Elliott, 
                                     Lawrence Elliott, and Berenice Summerville, 
                                     and Appellants‐Cross‐Appellees Sesay and 
                                     Bledsoe Plaintiﬀs. 

                                STEVEN W. BERMAN (Andrew M. Volk, on the 
                                     brief), Hagens Berman Sobol Shapiro LLP, 
                                     Seattle, Washington, and Elizabeth J. 
                                     Cabraser, Lieﬀ Cabraser Heimann & 
                                     Bernstein, LLP, San Francisco, California, 
                                     and Rachel J. Geman, Lieﬀ Cabraser 
                                     Heimann & Bernstein, LLP, New York, 
                                     New York, and Edward S. Weisfelner, 
                                     David J. Molton, Howard S. Steel, Brown 
                                     Rudnick LLP, New York, New York, and 
                                     Sandra L. Esserman, Stutzman, Bromberg, 
                                     Esserman & Plifka, P.C., Dallas Texas, for 
                                     Appellants‐Cross‐Appellees Ignition Switch 
                                     Plaintiﬀs. 

                                WILLIAM P. WEINTRAUB (Gregory W. Fox, on the 
                                     brief), Goodwin Procter LLP, New York, 
                                     New York, for Appellants‐Cross‐Appellees 
                                     Ignition Switch Pre‐Closing Accident 
                                     Plaintiﬀs. 

                                Joshua P. Davis, Josh Davis Law Firm, Houston, 
                                      Texas, for Appellant‐Cross‐Appellee Doris 
                                      Powledge Phillips. 


                                          ‐ 3 ‐ 
    ALEXANDER H. SCHMIDT, Wolf Haldenstein Adler 
         Freeman & Herz LLP, New York, New 
         York, and Jonathan L. Flaxer, Golenbock 
         Eiseman Assor Bell & Peskoe LLP, New 
         York, New York, for Appellants Groman 
         Plaintiﬀs. 

    ARTHUR J. STEINBERG (Scott Davidson, on the brief), 
        King & Spalding LLP, New York, New 
        York, and Merritt E. McAlister, King & 
        Spalding LLP, Atlanta, Georgia, and 
        Edward L. Ripley, King & Spalding LLP, 
        Houston, Texas, and Richard C. Godfrey, 
        Andrew B. Bloomer, Kirkland & Ellis LLP, 
        Chicago, Illinois, for Appellee‐Cross‐
        Appellant General Motors LLC. 

    Adam H. Oﬀenhartz, Aric H. Wu, Lisa H. Rubin, 
        Gabriel K. Gillett, Gibson, Dunn & 
        Crutcher LLP, New York, New York, for 
        Trustee‐Appellee‐Cross‐Appellant Wilmington 
        Trust Company. 
    PRATIK A. SHAH, Akin Gump Strauss Hauer & 
         Feld LLP, Washington, D.C., and Daniel H. 
         Golden, Deborah J. Newman, Akin Gump 
         Strauss Hauer & Feld LLP, New York, New 
         York, for  Creditors‐Appellees‐Cross‐
         Appellants Participating Unitholders. 
                                




              ‐ 4 ‐ 
CHIN, Circuit Judge: 

             On June 1, 2009, General Motors Corporation (ʺOld GMʺ), the 

nationʹs largest manufacturer of automobiles and the creator of such iconic 

American brands as Chevrolet and Cadillac, filed for bankruptcy.  During the 

financial crisis of 2007 and 2008, as access to credit tightened and consumer 

spending diminished, Old GM posted net losses of $70 billion over the course of 

a year and a half.  The U.S. Department of the Treasury (ʺTreasuryʺ) loaned 

billions of dollars from the Troubled Asset Relief Program (ʺTARPʺ) to buy the 

company time to revamp its business model.  When Old GMʹs private eﬀorts 

failed, President Barack Obama announced to the nation a solution ‐‐ ʺa quick, 

surgical bankruptcy.ʺ2  Old GM petitioned for Chapter 11 bankruptcy protection, 

and only forty days later the new General Motors LLC (ʺNew GMʺ) emerged. 

               This case involves one of the consequences of the GM bankruptcy.  

Beginning in February 2014, New GM began recalling cars due to a defect in their 

ignition switches.  The defect was potentially lethal:  while in motion, a carʹs 

ignition could accidentally turn oﬀ, shutting down the engine, disabling power 

steering and braking, and deactivating the airbags. 
                                              
      2       Remarks on the United States Automobile Industry, 2009 Daily Comp. Pres. 
Doc. 2 (June 1, 2009). 



                                          ‐ 5 ‐ 
            Many of the cars in question were built years before the GM 

bankruptcy, but individuals claiming harm from the ignition switch defect faced 

a potential barrier created by the bankruptcy process.  In bankruptcy, Old GM 

had used 11 U.S.C. § 363 of the Bankruptcy Code (the ʺCodeʺ) to sell its assets to 

New GM ʺfree and clear.ʺ  In plain terms, where individuals might have had 

claims against Old GM, a ʺfree and clearʺ provision in the bankruptcy courtʹs sale 

order (the ʺSale Orderʺ) barred those same claims from being brought against 

New GM as the successor corporation.   

            Various individuals nonetheless initiated class action lawsuits 

against New GM, asserting ʺsuccessor liabilityʺ claims and seeking damages for 

losses and injuries arising from the ignition switch defect and other defects.  New 

GM argued that, because of the ʺfree and clearʺ provision, claims could only be 

brought against Old GM, and not New GM. 

            On April 15, 2015, the United States Bankruptcy Court for the 

Southern District of New York (Gerber, J.) agreed and enforced the Sale Order to 

enjoin many of these claims against New GM.  Though the bankruptcy court also 

determined that these plaintiﬀs did not have notice of the Sale Order as required 

by the Due Process Clause of the Fifth Amendment, the bankruptcy court denied 




                                        ‐ 6 ‐ 
plaintiﬀs relief from the Sale Order on all but a subset of claims.  Finally, the 

bankruptcy court invoked the doctrine of equitable mootness to bar relief for 

would‐be claims against a trust established in bankruptcy court to pay out 

unsecured claims against Old GM (ʺGUC Trustʺ).3   

                      The bankruptcy court entered judgment and certified the judgment 

for direct review by this Court.4  Four groups of plaintiﬀs appealed, as did New 

GM and GUC Trust.  We aﬃrm, reverse, and vacate in part the bankruptcy 

courtʹs decision to enforce the Sale Order against plaintiﬀs and vacate as 

advisory its decision on equitable mootness. 

                                                 BACKGROUND 

I.         Bailout 

                      In the final two quarters of 2007, as the American economy suﬀered 

a significant downturn, Old GM posted net losses of approximately $39 billion 

and $722 million.  General Motors Corp., Annual Report (Form 10‐K) 245 (Mar. 5, 

2009).  In 2008, it posted quarterly net losses of approximately $3.3 billion, $15.5 

                                              
           3For ease of reference, in the context of this appeal, we also refer to 
Wilmington Trust Company (the administrator of GUC Trust) and the unitholders of 
GUC Trust collectively and singularly as ʺGUC Trust.ʺ 
           4  See 28 U.S.C. § 158(d)(2) (providing jurisdiction for courts of appeals to 
hear appeals if the bankruptcy court certifies that certain conditions are met). 



                                                     ‐ 7 ‐ 
billion, $2.5 billion, and $9.6 billion.  Id.  In a year and a half, Old GM had 

managed to hemorrhage over $70 billion.   

                      The possibility of Old GMʹs collapse alarmed many.  Old GM 

employed roughly 240,000 workers and provided pensions to another 500,000 

retirees.  Id. at 19, 262.  The company also purchased parts from over eleven 

thousand suppliers and marketed through roughly six thousand dealerships.  A 

disorderly collapse of Old GM would have far‐reaching consequences. 

                      After Congress declined to bail out Old GM, President George W. 

Bush announced on December 19, 2008 that the executive branch would provide 

emergency loans to help automakers ʺstave oﬀ bankruptcy while they develop 

plans for viability.ʺ5  In Old GMʹs case, TARP loaned $13.4 billion on the 

condition that Old GM both submit a business plan for long‐term viability to the 

President no later than February 17, 2009 and undergo any necessary revisions 

no later than March 31, 2009.  If the President found the business plan 

unsatisfactory, the TARP funds would become due and payable in thirty days, 

rendering Old GM insolvent and eﬀectively forcing it into bankruptcy.   



                                              
           5  Remarks on the American Auto Industry, 44 Weekly Comp. Pres. Doc. 1569 
(Dec. 19, 2008). 



                                                 ‐ 8 ‐ 
                      On March 30, 2009, President Obama told the nation that Old GMʹs 

business plan was not viable.6  At the same time, the President provided Old GM 

with another $6 billion loan and sixty more days to revise its plan along certain 

parameters.  President Obama also reassured the public: 

                      But just in case thereʹs still nagging doubts, let me say it 
                      as plainly as I can:  If you buy a car from Chrysler or 
                      General Motors, you will be able to get your car 
                      serviced and repaired, just like always.  Your warranty 
                      will be safe.  In fact, it will be safer than itʹs ever been, 
                      because starting today, the United States Government 
                      will stand behind your warranty.7 

As the President stood behind the reliability of GM cars, pledging another $600 

million to back all warranty coverage, bankruptcy remained a stark possibility.8  

II.        Bankruptcy 

                      The federal aid did not succeed in averting bankruptcy.  Old GM 

fared no better in the first quarter of 2009 ‐‐ posting on May 8, 2009 a $5.9 billion 

net loss.  General Motors Corp., Quarterly Report (Form 10‐Q) 57 (May 8, 2009).  
                                              
           6  Remarks on the United States Automobile Industry, 2009 Daily Comp. Pres. 
Doc. 2 (Mar. 30, 2009) [hereinafter ʺMarch 30, 2009 Presidential Remarksʺ]. 
           7          March 30, 2009 Presidential Remarks, supra note 6, at 3. 
           8   See Office of the Press Secʹy, White House, Obama Administrationʹs New 
Warrantee Commitment Program (Mar. 30, 2009); see also Office of the Press Secʹy, White 
House, Obama Administration New Path to Viability for GM & Chrysler (Mar. 30, 2009); 
Steven Rattner, Overhaul:  An Insiderʹs Account of the Obama Administrationʹs Emergency 
Rescue of the Auto Industry 299 (2010). 



                                                   ‐ 9 ‐ 
But enteering bank
                 kruptcy po
                          osed a uniq
                                    que set of p
                                               problems:  Old GM ssought to 

restructture and beecome pro
                           ofitable aga
                                      ain, not to shut down
                                                          n; yet if Olld GM 

lingered
       d in bankru
                 uptcy too long, operrating expeenses wou
                                                        uld accumu
                                                                 ulate and 

consum
     mer confideence in thee GM brand
                                    d could deeteriorate, leaving Old GM no 

alternattive but to liquidate a
                              and close o
                                        once and ffor all.  On
                                                             n June 1, 20009, with th
                                                                                    hese 

risks in mind, Old
                 d GM petittioned for Chapter 11 bankrup
                                                       ptcy protecction in thee 

United States Ban
                nkruptcy C
                         Court for th
                                    he Southerrn District of New Yo
                                                                  ork.   

      A.
      A      Mech
                hanics of th
                           he § 363 Sa
                                     ale 

               Thee same day
                           y, Old GM filed a mo
                                              otion to selll itself to N
                                                                       New GM (also 

dubbed
     d ʺVehicle A
                Acquisition
                          n Holding
                                  gs LLCʺ or ʺNGMCO
                                                  O, Inc.ʺ), co
                                                              omplete wiith a 

103‐pag
      ge draft salle agreemeent and 30‐page prop
                                               posed salee order.   

             Through this p
                          proposed sa
                                    ale, Old G
                                             GM was atteempting n
                                                                not a 

traditio
       onal Chapteer 11 reorg
                            ganization
                                     n, but a tran                  o 11 U.S.C. 
                                                 nsaction pursuant to

§ 363 ‐‐ a less com
                  mmon way of eﬀectin
                                    ng a bankru
                                              uptcy.  Seee, e.g., In ree Lionel Corrp., 

       d 1063, 106
722 F.2d         66‐70 (2d C
                           Cir. 1983) (explaining
                                                g the history of § 3633).  The usu
                                                                                 ual 

Chapterr 11 reorga
                 anization ffollows sett procedurres:  the com
                                                             mpany entering 

bankrup
      ptcy (the ʺdebtorʺ) fi
                          files a reorg
                                      ganization 
                                               n plan discllosing to creditors ho
                                                                                ow 

they wiill be treateed, asks th
                              hose credito
                                         ors to votee to accept the plan, aand then 




                                          ‐ 10 ‐ 
emerges from bankruptcy with its liabilities restructured along certain 

parameters.  See 11 U.S.C. §§ 1121‐1129.9  This jostling can take years.10  In 

contrast, in a § 363 sale of substantially all assets, the debtor does not truly 

ʺreorganize.ʺ  Instead, it sells its primary assets to a successor corporation, which 

immediately takes over the business.  See Fla. Depʹt of Revenue v. Piccadilly 

Cafeterias, Inc., 554 U.S. 33, 37 n.2 (2008).  As evidenced by the GM bankruptcy, a 

§ 363 sale can close in a matter of weeks.   

                      The proposed sale was, in eﬀect, a complex transaction made 

possible by bankruptcy law.  GMʹs sale would proceed in several parts.  First, 

Old GM would become a ʺdebtor‐in‐possessionʺ under the Code.  See 11 U.S.C. 

§ 1101.  Where a trustee might otherwise be appointed to assert outside control of 

the debtor, id. § 1104, a debtor‐in‐possession continues operating its business, id. 

§§ 1107, 1108.  See In re Smart World Techs., LLC, 423 F.3d 166, 174 n.10 (2d Cir. 


                                              
           9  See generally Evan F. Rosen, Note, A New Approach to Section 363(f)(3), 109 
Mich. L. Rev. 1529, 1538‐39 (2011) (ʺHowever, unlike sales pursuant to the standard 
Chapter 11 plan confirmation process, 363(f) Sales occur without the benefit of the 
Chapter 11 Safeguards ‐‐ the disclosure, notice, voting, and priority safeguards . . . to 
protect secured creditors.ʺ). 
           10 See Jacob A. Kling, Rethinking 363 Sales, 17 Stan. J.L. Bus. & Fin. 258, 262 
(2012) (ʺA plan of reorganization must be submitted to a vote of creditors and equity 
holders after furnishing them with a disclosure statement, a process that can take 
years.ʺ (footnote omitted)). 



                                                 ‐ 11 ‐ 
2005) (ʺIn a chapter 11 case, . . . the debtor usually remains in control of the estate 

as the ʹdebtor in possession.ʹʺ).  Still in control, Old GM could seek the 

bankruptcy courtʹs permission to sell portions of its business.  See 11 U.S.C. § 

363(b)(1).   

                Second, there would be New GM, a company owned predominantly 

by Treasury (over sixty percent).  As proposed, New GM would acquire from 

Old GM substantially all of its business ‐‐ what one might commonly think of as 

the automaker ʺGM.ʺ  But New GM would not take on all of Old GMʹs liabilities.  

The Code allows a § 363 sale ʺfree and clear of any interest in such property.ʺ  

11 U.S.C. § 363(f).  The proposed sale order provided that New GM would 

acquire Old GM assets ʺfree and clear of all liens, claims, encumbrances, and 

other interests of any kind or nature whatsoever, including rights or claims based 

on any successor or transferee liability.ʺ  J. App. 276.  Other than a few liabilities 

that New GM would assume as its own, this ʺfree and clearʺ provision would act 

as a liability shield to prevent individuals with claims against Old GM from 

suing New GM.  Once the sale closed, the ʺbankruptcyʺ would be done:  New 

GM could immediately begin operating the GM business, free of Old GMʹs debts.




                                         ‐ 12 ‐ 
              Third
                  d, Old GM
                          M would rem
                                    main.  Thee proposed
                                                       d sale wou
                                                                uld leave O
                                                                          Old 

GM witth some asssets, inclu
                           uding $1.17
                                     75 billion in
                                                 n cash, intterests in th
                                                                        he Saturn 

brand, a
       and certain
                 n real and personal p
                                     property.  Old GM w
                                                       would also
                                                                o receive 

consideeration from
                  m New GM
                         M, includin
                                   ng a prom
                                           mise to repaay Treasurry and 

Canadia
      an governm
               ment loans used to fi
                                  finance thee business through b
                                                                bankruptcy
                                                                         y 

and a teen‐percentt equity sta
                             ake in New
                                      w GM.  Old
                                               d GM wou
                                                      uld retain, however, the 

bulk of its old liab
                   bilities. 

              Fourth, Old GM
                           M would liiquidate.  T        quidation is not 
                                                Though liq

       y part of a
formally         a § 363 salee, the sale w
                                         would resu
                                                  ult in two GM comp
                                                                   panies.  Old
                                                                              d 

GM wo
    ould disban
              nd:  it wou
                        uld renamee itself ʺMo
                                             otors Liquidation Co
                                                                ompanyʺ aand 

arrangee a plan forr liquidatio
                              on that add
                                        dressed ho
                                                 ow its rem          bilities would 
                                                          maining liab

be paid.  See 11 U.S.C. § 112
                            29(a)(11).  T
                                        Thus, whille New GM
                                                          M would q
                                                                  quickly em
                                                                           merge 

from ba
      ankruptcy to operatee the GM b
                                   business, O
                                             Old GM wo
                                                     ould remain in 

bankrup
      ptcy and u
               undergo a traditional, lengthy liquidation
                                                        n process. 

       B.
       B      Sale Order 

              One day after O
                            Old GM filled its mottion, on June 2, 2009,, the 

bankrup
      ptcy courtt ordered O
                          Old GM to provide n
                                            notice of th
                                                       he proposeed sale ord
                                                                           der.  

Old GM
     M was requ
              uired to sen
                         nd direct m
                                   mail noticee of its pro
                                                         oposed salee order to 




                                         ‐ 13 ‐ 
numerous interested parties, including ʺall parties who are known to have 

asserted any lien, claim, encumbrance, or interest in or on [the to‐be‐sold assets],ʺ 

and to post publication notice of the same in major publications, including the 

Wall Street Journal and New York Times.  J. App. 385‐86.  The sale notice specified 

that interested parties would have until June 19, 2009 to submit to the 

bankruptcy court responses and objections to the proposed sale order.   

             The bankruptcy court proceeded to hear over 850 objections to the 

proposed sale order over the course of three days, between June 30 and July 2, 

2009.  On July 5, 2009, after addressing and dismissing the objections, the 

bankruptcy court approved the § 363 sale.  In re General Motors Corp. (ʺGMʺ), 407 

B.R. 463 (Bankr. S.D.N.Y. 2009) (Gerber, J.).  Among those objections were 

arguments against the imposition of a ʺfree and clearʺ provision to bar claims 

against New GM as the successor to Old GM made by consumer organizations, 

state attorneys general, and accident victims.   

             Next, the bankruptcy court issued the Sale Order, which entered 

into eﬀect the final sale agreement between Old GM and New GM (the ʺSale 

Agreementʺ).  In the Sale Agreement, New GM assumed fifteen categories of 

liabilities.  As relevant here, New GM agreed to assume liability for accidents 




                                        ‐ 14 ‐ 
after the closing date for the § 363 sale and to make repairs pursuant to express 

warranties issued in connection with the sale of GM cars ‐‐ two liability 

provisions present in the initial draft sale agreement.  The Sale Agreement also 

provided a new provision ‐‐ resulting from negotiations among state attorneys 

general, the GM parties, and Treasury during the course of the sale hearing ‐‐ 

that New GM would assume liability for any Lemon Law claims.11  With these 

exceptions, New GM would be ʺfree and clearʺ of any and all liabilities of Old 

GM.   

                      On July 10, 2009, the § 363 sale oﬃcially closed, and New GM began 

operating the automaker business.  As a matter of public perception, the GM 

bankruptcy was over ‐‐ the company had exited bankruptcy in forty days.12 




                                              
           11 The Sale Agreement defined ʺLemon Lawsʺ as ʺstate statute[s] requiring a 
vehicle manufacturer to provide a consumer remedy when such manufacturer is unable 
to conform a vehicle to the express written warranty after a reasonable number of 
attempts, as defined in the applicable statute.ʺ  J. App. 1676. 
       12     See, e.g., Bill Vlasic, G.M. Vow to Slim Includes Top Ranks, N.Y. Times (July 
10, 2009) (ʺGeneral Motors . . . emerged from bankruptcy on Friday . . . .ʺ); John D. Stoll 
& Neil King Jr., GM Set to Exit Bankruptcy, Wall Street Journal (July 10, 2009) (ʺThe new 
General Motors Co. is poised to exit Chapter 11 protection as soon as Friday morning, 
and to emerge as a leaner, more focused company after only 40 days in bankruptcy 
court.ʺ). 



                                                 ‐ 15 ‐ 
       C.
       C      Liquiidation of 
                            f Old GM

              Mean
                 nwhile, Olld GM rem
                                   mained in b
                                             bankruptcy
                                                      y.  Over th
                                                                he next sev
                                                                          veral 

years, th
        he bankruptcy courtt managed
                                   d the process of satisffying liabillities that 

remaineed with Olld GM (i.e., not taken
                                      n on by Neew GM).  

              The b
                  bankruptcy
                           y court sett Novembeer 30, 20099 as the ʺbaar dateʺ forr 

any ind
      dividual orr entity to fi
                             file a prooff of claim ‐‐‐ that is, to
                                                                  o assert a cclaim as to
                                                                                        o 

Old GM
     Mʹs remaining assets..  Old GM filed its firrst Chapteer 11 liquid
                                                                      dation plan
                                                                                n on 

August 31, 2010, a
                 and amend
                         ded it on D
                                   December 88, 2010 and
                                                       d again on
                                                                n March 299, 

       The propossed plan prrovided ho
2011.  T                             ow claims against Olld GM wo
                                                                ould be paiid:  

      d claims, otther prioriity claims, and environmental claims maade by the 
secured

      ment woulld be paid in full; un
governm                             nsecured cllaims (claiims withou
                                                                   ut an 

assuran
      nce of paym
                ment, such
                         h as in the fform of a llien on pro
                                                           operty) wo
                                                                    ould not.  

              Instead, under the plan, O
                                       Old GM w
                                              would estab
                                                        blish GUC
                                                                C Trust, wh
                                                                          hich 

would b
      be adminisstered by tthe Wilmin
                                    ngton Trusst Compan
                                                      ny.  Once G
                                                                GUC Trustt 

(and oth
       her like tru
                  usts) was eestablished
                                       d, Old GM
                                               M would disssolve.   

              GUC
                C Trust wou
                          uld hold ccertain Old
                                              d GM assetts ‐‐ includ
                                                                   ding New G
                                                                            GM 

stock an
       nd stock w
                warrants th
                          hat could be used to p
                                               purchase sshares at fi
                                                                   fixed pricess, 

along w
      with other fi
                 financial in
                            nstrumentts.  Credito
                                                ors with un
                                                          nsecured cclaims agaiinst 




                                            ‐ 16 ‐ 
Old GM would receive these New GM securities and ʺunitsʺ of GUC Trust (the 

value of which would be pegged to the residual value of GUC Trust) on a pro 

rata basis in satisfaction of their claims.  The Sale Agreement also imposed an 

ʺaccordion featureʺ to ensure that GUC Trust would remain adequately funded 

in the event that the amount of unsecured claims grew too large.  The accordion 

feature provided that if ʺthe Bankruptcy Court makes a finding that the 

estimated aggregate allowed general unsecured claims against [Old GMʹs] 

estates exceed $35 [billion], then [New GM] will . . . issue 10,000,000 additional 

shares of Common Stock . . . to [Old GM].ʺ  J. App. 1699.   

             On March 29, 2011, the bankruptcy court confirmed this liquidation 

plan.  GUC Trust made quarterly distributions of its assets thereafter.  The initial 

distribution released more than seventy‐five percent of the New GM securities.   

             On February 8, 2012, the bankruptcy court ordered that no further 

claims against Old GM and payable by GUC Trust would be allowed unless the 

claim amended a prior claim, was filed with GUC Trustʹs consent, or was 

deemed timely filed by the bankruptcy court.  As of March 31, 2014, GUC Trust 

had distributed roughly ninety percent of its New GM securities and nearly 32 

million units of GUC Trust; the expected value of unsecured claims against Old 




                                        ‐ 17 ‐ 
GM totaled roughly $32 billion, not enough to trigger the accordion feature and 

involve New GM in the bankruptcy.  The GM bankruptcy that began five years 

earlier appeared to be approaching its end.   

III.       Ignition Switch Defect 

                      On February 7, 2014, New GM first informed the National Highway 

Traﬃc Safety Administration (ʺNHTSAʺ) that it would be recalling, among other 

vehicles, the 2005 Chevrolet Cobalt.  A defect in the ignition switch could prevent 

airbags from deploying.   

                      A later congressional staﬀ report, which followed four days of 

testimony by New GM CEO Mary Barra before committees of the House of 

Representatives and Senate, described what could happen by referring to an 

actual tragic accident caused by the defect:13  In October 2006, three teenagers 


                                              
           13  Staff of H. Comm. on Energy & Commerce, 113th Cong., Report on the GM 
Ignition Switch Recall:  Review of NHTSA 1 (Sept. 16, 2014); Examining Accountability and 
Corporate Culture in Wake of the GM Recalls:  Hearing Before the Subcomm. on Consumer 
Prot., Prod. Safety, & Ins. of the S. Comm. on Commerce, Sci., & Transp., 113th Cong. (2014); 
The GM Ignition Switch Recall:  Investigation Update:  Hearing Before the Subcomm. on 
Oversight & Investigations of the H. Comm. on Energy & Commerce, 113th Cong. (2014); 
Examining the GM Recall and NHTSAʹs Defect Investigation Process:  Hearing Before the 
Subcomm. on Consumer Prot., Prod. Safety, & Ins. of the S. Comm. on Commerce, Sci., & 
Transp., 113th Cong. (2014) [hereinafter ʺApril 2, 2014 Senate Hearingʺ]; The GM Ignition 
Switch Recall:  Why Did It Take So Long?:  Hearing Before the Subcomm. on Oversight & 
Investigations of the H. Comm. on Energy & Commerce, 113th Cong. (2014). 



                                                 ‐ 18 ‐ 
were riding in a 2005 Chevrolet Cobalt when the driver lost control and the car 

careened oﬀ the side of the road.  The vehicle flew into a telephone utility box 

and several trees.  The airbags did not deploy, and two of the teenagers died.   

                      From February until October 2014, New GM would issue over 60 

recalls, with the number of aﬀected vehicles in the United States alone 

surpassing 25 million.  New GM hired attorney Anton Valukas of the law firm 

Jenner & Block to investigate; he did so and prepared an extensive report (the 

ʺValukas Reportʺ).14   

                      In 1997, Old GM sold three out of ten cars on the road in North 

America.  See General Motors Corp., Annual Report (Form 10‐K) 60 (Mar. 20, 1998).  

Engineers began developing a new ignition switch that could be used in multiple 

vehicles across the GM brand, first by setting technical specifications for the 

switch and then by testing prototypes against those specifications.   

                      Throughout testing, which lasted until 2002, prototypes consistently 

failed to meet technical specifications.  In particular, a low amount of torque 




                                              
           14Plaintiffs and New GM each extensively cite and quote to the Valukas 
Report as an account of the underlying facts regarding the ignition switch defect, and 
we do as well.   



                                                 ‐ 19 ‐ 
could cause the ignition switch to switch to ʺaccessoryʺ or ʺoﬀ.ʺ15  A low torque 

threshold on an ignition switch would mean that little force ‐‐ perhaps even the 

bump of a stray knee ‐‐ would be needed to rotate the key in the switch from the 

ʺonʺ position to the ʺaccessoryʺ or ʺoﬀʺ position.  

             Near the end of testing, an engineer commented on the ignition 

switchʹs lingering problems in an email:  he was ʺtired of the switch from hell.ʺ  J. 

App. 9696.  Three months later, in May 2002, the ignition switch was approved 

for production, despite never having passed testing.   

             In the fall of 2002, Old GM began producing vehicles with the faulty 

ignition switch.  Almost immediately, customers complained of moving stalls, 

sometimes at highway speeds ‐‐ instances where the engine and power steering 

and braking cut oﬀ while the car was in motion, leaving drivers to manually 

maneuver the vehicle, that is, without assistance of the carʹs power steering and 

braking systems.   

             Despite customer complaints, and grumblings in the press, Old GM 

classified the moving stall as a ʺnon‐safety issue.ʺ  Id. at 9711.  As Valukas put it, 

ʺon a scale of 1 (most severe) to 4 (least severe) . . . the problem could have been 
                                              
      15     Torque is a measure of twisting force ‐‐ it is generated, for example, when 
one twists oﬀ the cap of a soda bottle or tightens a bolt with a wrench.   



                                          ‐ 20 ‐ 
designated a severity level 1 safety problem, [but] it was not.ʺ  Id.  Instead, the 

moving stall was assigned a severity level of 3.  Old GM personnel considered 

the problem to be a matter of customer satisfaction, not safety.  These personnel 

apparently also did not then fully realize that when a car shuts oﬀ, so does its 

airbags.  But as early as August 2001, at least some Old GM engineers understood 

that turning oﬀ the ignition switch could prevent airbags from deploying.   

             Complaints about the ignition switch continued.  Between 2004 and 

2005, NHTSA began asking questions about engine stalls.  In 2005, several media 

outlets also reported on the stalls.  See, e.g., Jeﬀ Sabatini, Making a Case for Keyless 

Ignitions, N.Y. Times (June 19, 2005).  Senior attorneys studied the stalls, but 

considered the risk to be ʺremote[].ʺ  J. App. 9734.  At the same time, Old GMʹs 

product investigations unit recreated the ignition switchʹs issues by using only a 

heavy keychain to generate torque.  Finally, in December 2005, Old GM issued a 

bulletin to dealers, but not to customers, warning them that ʺlow ignition key 

cylinder torqueʺ could cause cars to turn oﬀ.  Id. at 9740.  The bulletin did not 

mention that, as a result, cars could stall on the road. 

             Then came reports of fatalities.  In late 2005 through 2006, news of 

deaths from airbag non‐deployments in crashes where airbags should have 




                                          ‐ 21 ‐ 
deployed reached the desks of Old GMʹs legal team.  Around April 2006, Old GM 

engineers decided on a design change of the ignition switch to increase the 

torque.  Old GM engineers did so quietly, without changing the ignition switchʹs 

part number, a change that would have signaled that improvements or 

adjustments had been made.   

             In February 2007, a Wisconsin state trooperʹs report made its way 

into the files of Old GMʹs legal department:  ʺThe two front seat airbags did not 

deploy.  It appears that the ignition switch had somehow been turned from the 

run position to accessory prior to the collision with the trees.ʺ  Id. at 9764.  

NHTSA similarly brought to Old GMʹs attention reported airbag non‐

deployments.  See Transportation Research Center, Indiana University, On‐Site 

Air Bag Non‐Deployment Investigation 7 (Apr. 25, 2007, rev. Mar. 31, 2008).  As 

more incidents with its cars piled up, Old GM finally drafted an updated bulletin 

to dealers warning them of possible ʺstalls,ʺ but never sent it out.   

             Old GM internally continued to investigate.  By May 2009, staﬀ had 

figured out that non‐deployment of airbags in these crashes was attributable to a 

sudden loss of power.  They believed that one of the two ʺmost likely 

explanation[s] for the power mode signal change was . . . a problem with the 




                                         ‐ 22 ‐ 
Ignition Switch.ʺ  J. App. 9783.  By June 2009, Old GM engineers had 

implemented a change to the ignition key, hoping to fix the problem once and for 

all.  One engineer lamented that ʺ[t]his issue has been around since man first 

lumbered out of [the] sea and stood on two feet.ʺ  Id. at 9781. 

             Later, the Valukas Report commented on the general attitude at Old 

GM.  For eleven years, ʺGM heard over and over from various quarters ‐‐ 

including customers, dealers, the press, and their own employees ‐‐ that the carʹs 

ignition switch led to moving stalls, group after group and committee after 

committee within GM that reviewed the issue failed to take action or acted too 

slowly.  Although everyone had responsibility to fix the problem, nobody took 

responsibility.ʺ  J. App. 9650. 

             The Valukas Report recounted aspects of GMʹs corporate culture.  

With the ʺGM salute,ʺ employees would attend action meetings and literally 

cross their arms and point fingers at others to shirk responsibility.  With the ʺGM 

nod,ʺ employees would (again) literally nod in agreement to endorse a proposed 

plan, understanding that they and others had no intention of following through.  

Finally, the Report described how GM employees, instead of taking action, 

would claim the need to keep searching for the ʺroot causeʺ of the moving stalls 




                                        ‐ 23 ‐ 
and airbag non‐deployments.  This ʺsearch for root cause became a basis for 

doing nothing to resolve the problem for years.ʺ  Id. at 9906. 

                      Indeed, New GM would not begin recalling cars for ignition switch 

defects until February 2014.   Soon after New GMʹs initial recall, individuals filed 

dozens of class actions lawsuits, claiming that the ignition switch defect caused 

personal injuries and economic losses, both before and after the § 363 sale 

closed.16  New GM sought to enforce the Sale Order, invoking the liability shield 

to hold New GM ʺfree and clearʺ of various claims.  This meant that when it 

came to Old GM cars New GM would pay for post‐closing personal injuries, 

make repairs, and follow Lemon Laws, but nothing else.  The amount of 

purportedly barred liabilities was substantial ‐‐ an estimated $7 to $10 billion in 

economic losses, not to mention damages from pre‐closing accidents.   

IV.        Proceedings Below 

                      On April 21, 2014, Steven Groman and others (the ʺGroman 

Plaintiﬀsʺ) initiated an adversary proceeding against New GM in the bankruptcy 

court below, asserting economic losses arising from the ignition switch defect.  

                                              
           16  Those class actions are consolidated before a district judge in the United 
States District Court for the Southern District of New York.  See In re General Motors LLC 
Ignition Switch Litigation, No. 14‐MD‐2543 (S.D.N.Y.) (Furman, J.). 



                                                 ‐ 24 ‐ 
The same day, New GM moved to enforce the Sale Order to enjoin those claims, 

as well as claims in other ignition switch actions then being pursued against New 

GM.   

                      Other plaintiﬀs allegedly aﬀected by the Sale Order included classes 

of individuals who had suﬀered pre‐closing injuries arising from the ignition 

switch defect (ʺPre‐Closing Accident Plaintiﬀsʺ), economic losses arising from the 

ignition switch defect in Old GM cars (ʺIgnition Switch Plaintiﬀsʺ), and damages 

arising from defects other than the ignition switch in Old GM cars (ʺNon‐Ignition 

Switch Plaintiﬀsʺ).17  Included within the Ignition Switch Plaintiﬀs were 

individuals who had purchased Old GM cars secondhand after the § 363 sale 

closed (ʺUsed Car Purchasersʺ).   

                      On appeal, several orders are before us.  First, the Non‐Ignition 

Switch Plaintiﬀs filed a motion, asserting, among other things, that the 

bankruptcy court lacked jurisdiction to enforce the Sale Order.  On August 6, 

2014, the bankruptcy court denied that motion.  In re Motors Liquidation Co. 

(ʺMLC Iʺ), 514 B.R. 377 (Bankr. S.D.N.Y. 2014) (Gerber, J.). 

                                              
           17 On August 1, 2014, New GM filed motions to enforce the Sale Order 
against the Pre‐Closing Accident Plaintiffs and Non‐Ignition Switch Plaintiffs, who 
entered the bankruptcy proceedings later.   



                                                 ‐ 25 ‐ 
             Second, after receiving further briefing and hearing oral argument 

on the motion to enforce, on April 15, 2015 the bankruptcy court decided to 

enforce the Sale Order in part and dismiss any would‐be claims against GUC 

Trust because relief would be equitably moot.  In re Motors Liquidation Co. (ʺMLC 

IIʺ), 529 B.R. 510 (Bankr. S.D.N.Y. 2015) (Gerber, J.).  The bankruptcy court first 

determined plaintiﬀs lacked notice consistent with procedural due process.  Id. at 

540‐60.  In particular, the bankruptcy court found that the ignition switch claims 

were known to or reasonably ascertainable by Old GM prior to the sale, and thus 

plaintiﬀs were entitled to actual notice, as opposed to the mere publication notice 

that they received.  Id. at 556‐60.  The bankruptcy court found, however, that 

with one exception plaintiﬀs had not been ʺprejudicedʺ by this lack of notice ‐‐ 

the exception being claims stemming from New GMʹs own wrongful conduct in 

concealing defects (so‐called ʺindependent claimsʺ).  Id. at 560‐74.  In other 

words, the bankruptcy court held that New GM could not be sued ‐‐ in 

bankruptcy court or elsewhere ‐‐ for ignition switch claims that otherwise could 

have been brought against Old GM, unless those claims arose from New GMʹs 

own wrongful conduct.  Id. at 574‐83. 




                                         ‐ 26 ‐ 
             In the same decision, the bankruptcy court addressed arguments by 

GUC Trust that it should not be held as a source for relief either.  Applying the 

factors set out in In re Chateaugay Corp. (ʺChateaugay IIIʺ), 10 F.3d 944 (2d Cir. 

1993), the bankruptcy court concluded that relief for any late claims against GUC 

Trust was equitably moot, as the plan had long been substantially consummated.  

MLC II, 529 B.R. at 583‐92.  Finally, the bankruptcy court outlined the standard 

for any future fraud on the court claims.  Id. at 592‐97.  With these issues 

resolved, the bankruptcy court certified its decision for appeal to this Court 

pursuant to 28 U.S.C. § 158.  Id. at 597‐98.   

             Third, the bankruptcy court issued another decision after the parties 

disagreed on the form of judgment and other ancillary issues.  On May 27, 2015, 

the bankruptcy court clarified that the Non‐Ignition Switch Plaintiﬀs would be 

bound by the judgment against the other plaintiﬀs, but would have seventeen 

days following entry of judgment to object.  In re Motors Liquidation Co. (ʺMLC 

IIIʺ), 531 B.R. 354 (Bankr. S.D.N.Y. 2015) (Gerber, J.).  The bankruptcy court left 

open the question of whether Old GM knew of other defects.   

             On June 1, 2015, the bankruptcy court entered judgment against all 

plaintiﬀs and issued an order certifying the judgment for direct appeal.  




                                          ‐ 27 ‐ 
Following briefing by the Non‐Ignition Switch Plaintiﬀs, on July 22, 2015, the 

bankruptcy court rejected their objections to the judgment.   

                      New GM, GUC Trust, and the four groups of plaintiﬀs described 

above ‐‐ the Groman Plaintiﬀs, Ignition Switch Plaintiﬀs, Non‐Ignition Switch 

Plaintiﬀs, and Pre‐Closing Accident Plaintiﬀs ‐‐ appealed.18  We turn to these 

appeals. 

                                                 DISCUSSION 

                      The Code permits a debtor to sell substantially all of its assets to a 

successor corporation through a § 363 sale, outside of the normal reorganization 

process.  Here, no party seeks to undo the sale of Old GMʹs assets to New GM, as 

executed through the Sale Order.19  Instead, plaintiﬀs challenge the extent to 

which the bankruptcy court may absolve New GM, as a successor corporation, of 

Old GMʹs liabilities.  See generally 3 Collier on Bankruptcy ¶ 363.02[2] (Alan N. 
                                              
           18  On appeal, the Non‐Ignition Switch Plaintiffs are joined by certain ignition 
switch and pre‐closing accident plaintiffs and call themselves the ʺElliot, Sesay, and 
Bledsoe Plaintiffs.ʺ  That group also represents two other appellants captioned above:  
Berenice Summerville and Doris Powledge Phillips.  For ease of reference, in the context 
of this appeal, we will continue to call the group the ʺNon‐Ignition Switch Plaintiffs.ʺ   
           19 Indeed, the bankruptcy courtʹs opinion in GM, 407 B.R. 463, which 
approved the § 363 sale, has been reviewed on appeal has three times:  a stay pending 
appeal was denied in In re General Motors Corp., No. M 47(LAK), 2009 WL 2033079 
(S.D.N.Y. July 9, 2009), and the opinion was affirmed in In re Motors Liquidation Co., 428 
B.R. 43 (S.D.N.Y. 2010), and in In re Motors Liquidation Co., 430 B.R. 65 (S.D.N.Y. 2010). 



                                                    ‐ 28 ‐ 
Resnick & Harry J. Sommer eds., 16th ed. 2013) [hereinafter ʺCollier on 

Bankruptcyʺ] (noting that ʺuse of a section 363 sale probably reached its zenithʺ 

with the GM bankruptcy).  In particular, they dispute whether New GM may use 

the Sale Orderʹs ʺfree and clearʺ provision to shield itself from claims primarily 

arising out of the ignition switch defect and other defects.   

             The decisions below generate four issues on appeal:  (1) the 

bankruptcy courtʹs jurisdiction to enforce the Sale Order, (2) the scope of the 

power to sell assets ʺfree and clearʺ of all interests, (3) the procedural due process 

requirements with respect to notice of such a sale, and (4) the bankruptcy courtʹs 

ruling that would‐be claims against GUC Trust are equitably moot. 

I.    Jurisdiction  

             We first address the bankruptcy courtʹs subject matter jurisdiction.  

New GM argued below that successor liability claims against it should be 

enjoined, and the bankruptcy court concluded as a threshold matter that it had 

jurisdiction to enforce the Sale Order.  See MLC I, 514 B.R. at 380‐83.  The Non‐

Ignition Switch Plaintiﬀs challenge jurisdiction:  (1) as a whole to enjoin claims 

against New GM, (2) with respect to independent claims, which stem from New 

GMʹs own wrongful conduct, and (3) to issue a successive injunction.  We review 




                                        ‐ 29 ‐ 
de novo rulings as to the bankruptcy courtʹs jurisdiction.  See In re Petrie Retail, 

Inc., 304 F.3d 223, 228 (2d Cir. 2002). 

             First, as to jurisdiction broadly, ʺ[t]he jurisdiction of the bankruptcy 

courts, like that of other federal courts, is grounded in, and limited by, statute.ʺ  

Celotex Corp. v. Edwards, 514 U.S. 300, 307 (1995); see 28 U.S.C. § 1334.  Bankruptcy 

courts may exercise jurisdiction, through referral from the district court, over 

three broad categories of proceedings:  those ʺarising under title 11ʺ of the Code, 

those ʺarising in . . . a case under title 11,ʺ and those ʺrelated to a case under title 

11.ʺ  28 U.S.C. § 157(a).  Proceedings ʺarising under title 11, or arising in a case 

under title 11,ʺ are deemed ʺcore proceedings.ʺ  Stern v. Marshall, 564 U.S. 462, 

476 (2011) (quoting 28 U.S.C. § 157(b)).  In those proceedings, bankruptcy courts 

retain comprehensive power to resolve claims and enter orders or judgments.  

See In re Millenium Seacarriers, Inc., 419 F.3d 83, 96 (2d Cir. 2005).   

             ʺ[T]he meaning of the statutory language ʹarising inʹ may not be 

entirely clear.ʺ  Baker v. Simpson, 613 F.3d 346, 351 (2d Cir. 2010).  At a minimum, 

a bankruptcy courtʹs ʺarising inʺ jurisdiction includes claims that ʺare not based 

on any right expressly created by [T]itle 11, but nevertheless, would have no 




                                           ‐ 30 ‐ 
existence outside of the bankruptcy.ʺ  Id. (quoting In re Wood, 825 F.2d 90, 97 (5th 

Cir. 1987)). 

                A bankruptcy courtʹs decision to interpret and enforce a prior sale 

order falls under this formulation of ʺarising inʺ jurisdiction.  An order 

consummating a debtorʹs sale of property would not exist but for the Code, see 11 

U.S.C. § 363(b), and the Code charges the bankruptcy court with carrying out its 

orders, see id. § 105(a) (providing that bankruptcy court ʺmay issue any order, 

process, or judgment that is necessary or appropriate to carry out the provisions 

of this titleʺ).  Hence, a bankruptcy court ʺplainly ha[s] jurisdiction to interpret 

and enforce its own prior orders.ʺ  Travelers Indem. Co. v. Bailey, 557 U.S. 137, 151 

(2009); see Millenium Seacarriers, 419 F.3d at 96 (ʺA bankruptcy court retains post‐

confirmation jurisdiction to interpret and enforce its own orders, particularly 

when disputes arise over a bankruptcy plan of reorganization.ʺ (quoting Petrie 

Retail, 304 F.3d at 230)).  That is what happened here.  The bankruptcy court first 

interpreted the ʺfree and clearʺ provision that barred successor liability claims ‐‐ 

a provision that was integral to resolving Old GMʹs bankruptcy ‐‐ and then 

determined whether to enforce that provision.   




                                          ‐ 31 ‐ 
               Second, the Non‐Ignition Switch Plaintiﬀs specify that the 

bankruptcy court lacked jurisdiction over independent claims.  Even though the 

bankruptcy court ultimately did not enjoin independent claims, we address this 

argument because it implicates subject matter jurisdiction.  In any event, the 

argument is misguided.  The Sale Order, on its face, does not bar independent 

claims against New GM; instead, it broadly transfers assets to New GM ʺfree and 

clear of liens, claims, encumbrances, and other interests . . . , including rights or 

claims . . . based on any successor or transferee liability.ʺ  J. App. 1621.  By 

making the argument that the bankruptcy court could not enjoin independent 

claims through the Sale Order, the Non‐Ignition Switch Plaintiﬀs already assume 

that the bankruptcy court indeed has jurisdiction to interpret the Sale Order to 

determine whether it covers independent claims and to hear a motion to enforce 

in the first place.   

               Third, the Non‐Ignition Switch Plaintiﬀs argue that the bankruptcy 

court lacked power to issue a so‐called successive injunction.  In certain parts of 

the Sale Order, the bankruptcy court had included language that successor 

liability claims would be ʺforever prohibited and enjoined.ʺ  J. App. 1649.  But 

New GM was not seeking an injunction to stop plaintiﬀs from violating that 




                                         ‐ 32 ‐ 
prior injunction; New GM wanted the bankruptcy court to confirm that the Sale 

Order covered these plaintiﬀs.  In other words, New GM ʺdid not seek a new 

injunction but, rather, ʹ[sought] to enforce an injunction already in place.ʹʺ  In re 

Kalikow, 602 F.3d 82, 93 (2d Cir. 2010) (quoting In re Texaco Inc., 182 B.R. 937, 945 

(Bankr. S.D.N.Y. 1995)).  In such situations, bankruptcy courts have jurisdiction 

to decide a ʺmotion s[eeking] enforcement of a pre‐existing injunction issued as 

part of the bankruptcy courtʹs sale order.ʺ  Petrie Retail, 304 F.3d at 230.   

                      Accordingly, we agree that the bankruptcy court had jurisdiction to 

interpret and enforce the Sale Order.  See MLC I, 514 B.R. at 380‐83. 

II.        Scope of ʺFree and Clearʺ Provision 

                      We turn to the scope of the Sale Order.  The Sale Order transferred 

assets from Old GM to New GM ʺfree and clear of liens, claims, encumbrances, 

and other interests . . . , including rights or claims . . . based on any successor or 

transferee liability.ʺ  J. App. 1621.  The bankruptcy court did not explicitly 

address what claims were covered by the Sale Order.20   

                                              
           20  The bankruptcy court mentioned, however, that claims based on New 
GMʹs ʺindependently wrongful, and otherwise actionable, conductʺ could not be 
categorized as claims that could be assumed by New GM or retained by Old GM via the 
Sale Order.  MLC II, 529 B.R. at 583.  But the bankruptcy court did not explicitly address 
whether it still considered those claims to be covered by the Sale Order. 



                                                 ‐ 33 ‐ 
              We a
                 address thee scope of tthe Sale O
                                                 Order becau
                                                           use it impllicates our 

procedu
      ural due process ana
                         alysis that ffollows.  Iff the Sale O
                                                             Order coveers certain
                                                                                 n 

claims, then we w
                would havee to consid
                                    der whetheer plaintiﬀssʹ due proccess rightss are 

       d by apply
violated        ying the ʺfrree and cleearʺ clause to those claims.  If th
                                                                         he Sale Orrder 

did not cover certtain claimss, howeverr, then thosse claims ccould not b
                                                                        be enjoined
                                                                                  d by 

       ng the Salee Order an
enforcin                   nd due process conceerns would
                                                        d not be im
                                                                  mplicated.  We 

interpreet the Sale Order de n
                             novo to dettermine wh
                                                 hat claimss are barred
                                                                      d.  See In ree 

Duplan Corp., 212 F.3d 144, 151 (2d Cir. 2000); seee also Petriie Retail, 3004 F.3d at 2229 

                 where enfo
(noting instance w        orcement fi
                                   first requirred interprretation of prior ordeer). 

       A.
       A      Appllicable Law
                            w 

              The C
                  Code allow
                           ws the trusstee or deb
                                                btor‐in‐posssession to ʺuse, sell, or 

lease, otther than iin the ordiinary coursse of busin
                                                    ness, propeerty of the estate.ʺ  11 

U.S.C. §
       § 363(b)(1).  A sale pu
                             ursuant to § 363(b) m
                                                 may be maade ʺfree an
                                                                     nd clear off 

any inteerest in succh properttyʺ if any ccondition o
                                                    on a list of condition
                                                                         ns is met.  IId. 

§ 363(f).  ʺYet the Code doess not defin
                                       ne the conccept of ʹinteerest,ʹ of w
                                                                          which the 

propertty may be sold free a
                           and clear,ʺ 3 Collier on
                                                  n Bankrupttcy ¶ 363.006[1], nor d
                                                                                  does 

it expreess the exteent to whicch ʺclaimsʺʺ fall withiin the amb
                                                               bit of ʺinterrests.ʺ 




                                           ‐ 34 ‐ 
                      New GM asserts that In re Chrysler LLC, 576 F.3d 108, 126 (2d Cir. 

2009), resolved that successor liability claims are interests.  New GM Br. 75.21  But 

Chrysler was vacated by the Supreme Court after it became moot during the 

certiorari process and remanded with instructions to dismiss the appeal as moot.  

See Ind. State Police Pension Tr. v. Chrysler LLC, 558 U.S. 1087 (2009).  The Supreme 

Court vacated Chrysler pursuant to United States v. Munsingwear, Inc., 340 U.S. 36, 

41 (1950), which ʺprevent[s] a judgment, unreviewable because of mootness, 

from spawning any legal consequences.ʺ  See Russman v. Bd. of Educ. of Enlarged 

City Sch. Dist., 260 F.3d 114, 121‐22 n.2 (2d Cir. 2001) (ʺ[V]acatur eliminates an 

appellate precedent that would otherwise control decision on a contested 

question throughout the circuit.ʺ).  We had not addressed the issue before 

Chrysler, and now that case is no longer controlling precedent.22  See 576 F.3d at 

124 (ʺWe have never addressed the scope of the language ʹany interest in such 

property,ʹ and the statute does not define the term.ʺ). 




                                              
           21  New GM also cites a non‐precedential summary order on this issue.  See 
Douglas v. Stamco, 363 F. Appʹx 100 (2d Cir. 2010). 
       22      When the bankruptcy court determined that successor liability claims 
could constitute interests, Chrysler had not yet been vacated.  See GM, 407 B.R. at 505 
(ʺChrysler is not distinguishable in any legally cognizable respect.ʺ). 



                                                 ‐ 35 ‐ 
             Rather than formulating a single precise definition for ʺany interest 

in such property,ʺ courts have continued to address the phrase ʺon a case‐by‐case 

basis.ʺ  In re PBBPC, Inc., 484 B.R. 860, 867 (B.A.P. 1st Cir. 2013).  At minimum, 

the language in § 363(f) permits the sale of property free and clear of in rem 

interests in the property, such as liens that attach to the property.  See In re Trans 

World Airlines, Inc., 322 F.3d 283, 288 (3d Cir. 2003).  But courts have permitted a 

ʺbroader definition that encompasses other obligations that may flow from 

ownership of the property.ʺ  3 Collier on Bankruptcy ¶ 363.06[1].  Sister courts 

have held that § 363(f) may be used to bar a variety of successor liability claims 

that relate to ownership of property:  an ʺinterestʺ might encompass Coal Act 

obligations otherwise placed upon a successor purchasing coal assets, In re Leckie 

Smokeless Coal Co., 99 F.3d 573, 581‐82 (4th Cir. 1996), travel vouchers issued to 

settle an airlineʹs discrimination claims in a sale of airline assets, Trans World 

Airlines, 322 F.3d at 288‐90, or a license for future use of intellectual property 

when that property is sold, FutureSource LLC v. Reuters Ltd., 312 F.3d 281, 285 (7th 

Cir. 2002).  See generally Precision Indus., Inc. v. Qualitech Steel SBQ, LLC, 327 F.3d 

537, 545 (7th Cir. 2003) (ʺ[T]he term ʹinterestʹ is a broad term no doubt selected by 

Congress to avoid ʹrigid and technical definitions drawn from other areas of the 




                                         ‐ 36 ‐ 
law.ʹʺ (quoting Russello v. United States, 464 U.S. 16, 21 (1983))).  In these 

instances, courts require ʺa relationship between the[] right to demand . . . 

payments from the debtors and the use to which the debtors had put their 

assets.ʺ  Trans World Airlines, 322 F.3d at 289.  

                      We agree that successor liability claims can be ʺinterestsʺ when they 

flow from a debtorʹs ownership of transferred assets.  See 3 Collier in Bankruptcy 

¶¶ 363.06[1], [7]; Trans World Airlines, 322 F.3d at 289.  But successor liability 

claims must also still qualify as ʺclaimsʺ under Chapter 11.  Though § 363(f) does 

not expressly invoke the Chapter 11 definition of ʺclaims,ʺ see 11 U.S.C. § 101(5), 

it makes sense to ʺharmonizeʺ Chapter 11 reorganizations and § 363 sales ʺto the 

extent permitted by the statutory language.ʺ  Chrysler, 576 F.3d at 125; see Lionel, 

722 F.2d at 1071 (ʺ[S]ome play for the operation of both § 363(b) and Chapter 11 

must be allowed for.ʺ).23  Here, the bankruptcy courtʹs power to bar ʺclaimsʺ in a 

quick § 363 sale is plainly no broader than its power in a traditional Chapter 11 

reorganization.  Compare 11 U.S.C. § 363(f) (ʺfree and clear of any interest in such 


                                              
           23  Although Chrysler was vacated on grounds of mootness, it still 
ʺconstitute[s] persuasive authority.ʺ  Anderson v. Rochester‐Genesee Regʹl Transp. Auth., 
337 F.3d 201, 208 n.5 (2d Cir. 2003).  Both our Circuit and the Third Circuit have 
continued to cite Chrysler favorably.  See In re N. New Eng. Tel. Operations LLC, 795 F.3d 
343, 346, (2d Cir. 2015); In re Jevic Holding Corp., 787 F.3d 173, 188‐89 (3d Cir. 2015). 



                                                 ‐ 37 ‐ 
propertyʺ), with § 1141(c) (ʺfree and clear of all claims and interestsʺ).  We thus 

consider what claims may be barred under Chapter 11 generally. 

             Section 101(5) defines ʺclaimʺ as any ʺright to payment, whether or 

not such right is reduced to judgment, liquidated, unliquidated, fixed, 

contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured, 

or unsecured.ʺ  11 U.S.C. § 101(5).  A claim is (1) a right to payment (2) that arose 

before the filing of the petition.  See Pension Ben. Guar. Corp. v. Oneida Ltd., 562 

F.3d 154, 157 (2d Cir. 2009).  If the right to payment is contingent on future 

events, the claim must instead ʺresult from pre‐petition conduct fairly giving rise 

to that contingent claim.ʺ  In re Chateaugay Corp. (ʺChateaugay Iʺ), 944 F.2d 997, 

1005 (2d Cir. 1991) (internal quotation marks omitted).   

             This Court has not decided, however, ʺthe diﬃcult case of pre‐

petition conduct that has not yet resulted in detectable injury, much less the 

extreme case of pre‐petition conduct that has not yet resulted in any tortious 

consequence to a victim.ʺ  Id. at 1004.  Chateaugay I considered a hypothetical 

bankrupt bridge building company, which could predict that out of the 10,000 

bridges it built, one would one day fail, causing deaths and other injuries.  Id. at 




                                         ‐ 38 ‐ 
1003.  If that bridge did fail, the individuals might have tort claims resulting from 

pre‐petition conduct, namely the building of the bridge.   

             Recognizing these claims would engender ʺenormous practical and 

perhaps constitutional problems.ʺ  Id.  Thus, ʺʹclaimʹ cannot be extended to 

include . . . claimants whom the record indicates were completely unknown and 

unidentified at the time [the debtor] filed its petition and whose rights depended 

entirely on the fortuity of future occurrences.ʺ  Lemelle v. Universal Mfg. Corp., 18 

F.3d 1268, 1277 (5th Cir. 1994); see In re Chateaugay Corp. (ʺChateaugay IVʺ), 53 F.3d 

478, 497 (2d Cir. 1995) (stating that, in ʺcommon sense,ʺ ʺclaimʺ is ʺnot infiniteʺ).  

To avoid any practical and constitutional problems, courts require some 

minimum ʺcontact,ʺ Chateaugay I, 944 F.2d at 1003‐04, or ʺrelationship,ʺ 

Chateaugay IV, 53 F.3d at 497, that makes identifiable the individual with whom 

the claim does or would rest. 

             To summarize, a bankruptcy court may approve a § 363 sale ʺfree 

and clearʺ of successor liability claims if those claims flow from the debtorʹs 

ownership of the sold assets.  Such a claim must arise from a (1) right to payment 

(2) that arose before the filing of the petition or resulted from pre‐petition 

conduct fairly giving rise to the claim.  Further, there must be some contact or 




                                         ‐ 39 ‐ 
relation
       nship betw
                ween the deebtor and tthe claiman
                                                nt such thaat the claim
                                                                      mant is 

identifia
        able. 

           B.
           B          Appllication 

                      We a
                         apply thesee principlees to:  (1) prre‐closing accident cclaims, (2) 

econom
     mic loss claiims arising
                            g from thee ignition sswitch defeect or otheer defects, (3) 

indepen
      ndent claim
                ms relating
                          g only to N
                                    New GMʹs conduct, aand (4) Useed Car 

Purchassersʹ claim
                 ms.  The ban
                            nkruptcy ccourt assum
                                                med that th
                                                          he Sale Orrderʹs broaad 

languag
      ge suggestted that all of these claims fell w
                                                  within thee scope of tthe ʺfree an
                                                                                   nd 

clearʺ p
       provision.  We hold, h
                            however, tthat the firrst two setss of claimss are covered 

by the S
       Sale Orderr but that th
                             he latter tw
                                        wo sets of claims aree not.  

                      First,, the pre‐cllosing acciident claim
                                                             ms clearly ffall within
                                                                                   n the scope of 

the Salee Order.  T
                  Those claim
                            ms directly relate to tthe ownersship of thee GM 

automa
     akerʹs busin
                ness ‐‐ Old
                          d GM builtt cars with
                                              h ignition sswitch defeects.  And 

those pllaintiﬀsʹ cllaims are p
                              properly th
                                        hought of aas tort claiims that arrose beforee the 

filing off the petition; indeed
                              d, the claim
                                         ms arise fro
                                                    om acciden
                                                             nts that occurred pree‐

closing involving Old GM ccars.24 

                                              
            
           24
            4   To th
                    he extent tha
                                at Pre‐Closiing Acciden  nt Plaintiffss assert claiims arising 
after thee petition bu
                     ut before th
                                he § 363 salee closing, n
                                                        no party on appeal sug    ggests that w
                                                                                              we 
treat claims in this timeframe differently.  In any ev  vent, those cclaims are ccontingent on 
 

                                                  ‐ 40 ‐ 
                      Second, the economic loss claims arising from the ignition switch 

defect or other defects present a closer call.  Like the claims of Pre‐Closing 

Accident Plaintiﬀs, these claims flow from the operation of Old GMʹs automaker 

business.  These individuals also, by virtue of owning Old GM cars, had come 

into contact with the debtor prior to the bankruptcy petition.  Yet the ignition 

switch defect (and other defects) were only revealed some five years later. 

                      GUC Trust thus asserts that there was no right to payment prior to 

the petition.  We disagree.  The economic losses claimed by these individuals 

were ʺcontingentʺ claims.  11 U.S.C. § 101(5).  That is, the ignition switch defect 

was there, but was not yet so patent that an individual could, as a practical 

matter, bring a case in court.  The contingency standing in the way was Old GM 

telling plaintiﬀs that the ignition switch defect existed.  In other words, Old GMʹs 

creation of the ignition switch defect fairly gave rise to these claims, even if the 

claimants did not yet know.  See Chateaugay I, 944 F.2d at 1005. 

                      Third, however, the independent claims do not meet the Codeʹs 

limitation on claims.  By definition, independent claims are claims based on New 

GMʹs own post‐closing wrongful conduct.  Though the parties do not lay out the 
                                                                                                                                                  
the accident occurring and ʺresult from pre‐petition conduct fairly giving rise to [a] 
contingent claim.ʺ  Chateaugay I, 944 F.2d at 1005 (internal quotation marks omitted). 



                                                                    ‐ 41 ‐ 
whole universe of possible independent claims, we can imagine that some claims 

involve misrepresentations by New GM as to the safety of Old GM cars.  These 

sorts of claims are based on New GMʹs post‐petition conduct, and are not claims 

that are based on a right to payment that arose before the filing of petition or that 

are based on pre‐petition conduct.  Thus, these claims are outside the scope of 

the Sale Orderʹs ʺfree and clearʺ provision.  

             Fourth, the Sale Order likewise does not cover the Used Car 

Purchasersʹ claims.  The Used Car Purchasers were individuals who purchased 

Old GM cars after the closing, without knowledge of the defect or possible claim 

against New GM.  They had no relation with Old GM prior to bankruptcy.  

Indeed, as of the bankruptcy petition there were an unknown number of 

unknown individuals who would one day purchase Old GM vehicles 

secondhand.  There could have been no contact or relationship ‐‐ actual or 

presumed ‐‐ between Old GM and these specific plaintiﬀs, who otherwise had no 

awareness of the ignition switch defect or putative claims against New GM.  We 

cannot, consistent with bankruptcy law, read the Sale Order to cover their claims.  

See Chateaugay I, 944 F.2d at 1003‐04 (calling such a reading ʺabsurdʺ).   




                                        ‐ 42 ‐ 
             New GM argues that ʺmodifyingʺ the Sale Order would ʺknock the 

props out of the foundation on which the [Sale Order] was basedʺ or otherwise 

be unlawful.  New GM Br. 77 (internal quotation marks omitted).  But we do not 

modify the Sale Order.  Instead, we merely interpret the Sale Order in accordance 

with bankruptcy law.  Indeed, by filing a motion to enforce, New GM in eﬀect 

asked for the courts to interpret the Sale Order.  See Petrie Retail, 304 F.3d at 229.   

             In sum, the ʺfree and clearʺ provision covers pre‐closing accident 

claims and economic loss claims based on the ignition switch and other defects.  

It does not cover independent claims or Used Car Purchasersʹ claims.  

Accordingly, we aﬃrm the bankruptcy courtʹs decision not to enjoin 

independent claims, see MLC II, 529 B.R. at 568‐70, and reverse its decision to 

enjoin the Used Car Purchasersʹ claims, see id. at 570‐72.   

III.   Procedural Due Process 

             The Sale Order covers the pre‐closing accident claims and economic 

loss claims based on the ignition switch and other defects.  The Sale Order, if 

enforced, would thus bar those claims.  Plaintiﬀs contend on appeal that 

enforcing the Sale Order would violate procedural due process.  We address two 

issues:  (1) what notice plaintiﬀs were entitled to as a matter of procedural due 




                                         ‐ 43 ‐ 
processs, and (2) iff they weree provided
                                        d inadequaate notice, whether the 

bankrup
      ptcy courtt erred in d
                           denying rellief on the basis thatt most plaintiﬀs weree 

not ʺpreejudiced.ʺ 

              We reeview facttual finding
                                        gs for cleaar error and
                                                              d legal con
                                                                        nclusions, 

includin
       ng interpreetations off the Consttitution, dee novo.  In rre Barnet, 7737 F.3d 2338, 

246 (2d Cir. 2013).  Our clea
                            ar error sta
                                       andard is aa deferentiaal one, and
                                                                        d if the 

bankrup
      ptcy courttʹs ʺʹaccoun
                           nt of the ev
                                      vidence is p
                                                 plausible iin light of tthe record
                                                                                  d 

viewed in its entirrety, the co
                              ourt of app
                                        peals may not reversse it even tthough 

convincced that ha
                 ad it been ssitting as th
                                         he trier of fact, it wo
                                                               ould have w
                                                                         weighed th
                                                                                  he 

evidencce diﬀerently.ʹʺ  Amaadeo v. Zantt, 486 U.S. 214, 223 (11988) (quo
                                                                        oting Anderrson 

v. Bessem
        mer City, 4          4, 573‐74 (1985)).   
                  470 U.S. 564

       A.
       A      Noticce 

              The b
                  bankruptcy
                           y court firsst conclud
                                                ded that plaaintiﬀs weere not 

provideed notice a
                 as required
                           d by proced
                                     dural due process.  S
                                                         See MLC III, 529 B.R. aat 

555‐60.  The bank
                kruptcy cou
                          urt held th
                                    hat becausee Old GM knew or w
                                                                with 

reasona
      able diligen
                 nce should        own of the ignition sw
                          d have kno                    witch claim
                                                                  ms, plaintiiﬀs 

were en
      ntitled to actual or diirect mail n
                                        notice, butt received o
                                                              only publiication nottice.  




                                            ‐ 44 ‐ 
See id. at 557‐60.  The parties dispute the extent of Old GMʹs knowledge of the 

ignition switch problem.   

             1.     Applicable Law 

             The Due Process Clause provides, ʺNo person shall . . . be deprived 

of life, liberty, or property, without due process of law.ʺ  U.S. Const. amend. V.  

Certain procedural protections attach when ʺdeprivations trigger due process.ʺ  

Connecticut v. Doehr, 501 U.S. 1, 12 (1991).  Generally, legal claims are suﬃcient to 

constitute property such that a deprivation would trigger due process scrutiny.  

See N.Y. State Natʹl Org. for Women v. Pataki, 261 F.3d 156, 169‐70 (2d Cir. 2001).   

             Once due process is triggered, the question becomes what process is 

due.  Morrissey v. Brewer, 408 U.S. 471, 481 (1972).  ʺAn elementary and 

fundamental requirement of due process in any proceeding which is to be 

accorded finality is notice reasonably calculated, under all the circumstances, to 

apprise interested parties of the pendency of the action and aﬀord them an 

opportunity to present their objections.ʺ  Mullane v. Cent. Hanover Bank & Tr. Co., 

339 U.S. 306, 314 (1950).  Courts ask ʺwhether the state acted reasonably in 

selecting means likely to inform persons aﬀected, not whether each property 

owner actually received notice.ʺ  Weigner v. City of New York, 852 F.2d 646, 649 (2d 




                                         ‐ 45 ‐ 
Cir. 1988).  Notice is adequate if ʺ[t]he means employed [are] such as one 

desirous of actually informing the absentee might reasonably adopt to 

accomplish it.ʺ  Mullane, 339 U.S. at 315.   

             This requirement also applies to bankruptcy proceedings.  See 

Martin v. Wilks, 490 U.S. 755, 762 n.2 (1989), superseded by statute on other grounds, 

Civil Rights Act of 1991, Pub.L. No. 102–166, 105 Stat. 1071.  Indeed, a 

fundamental purpose of bankruptcy is to discharge, restructure, or impair claims 

against the debtor in an orderly fashion.  See Lines v. Frederick, 400 U.S. 18, 19 

(1970).  ʺThe general rule that emerges . . . is that notice by publication is not 

enough with respect to a person whose name and address are known or very 

easily ascertainable and whose legally protected interests are directly aﬀected by 

the proceedings in question.ʺ  Schroeder v. City of New York, 371 U.S. 208, 212‐13 

(1962); accord Mennonite Bd. of Missions v. Adams, 462 U.S. 791, 800 (1983).  In other 

words, adequacy of notice ʺturns on what the debtor . . . knew about the claim or, 

with reasonable diligence, should have known.ʺ  DPWN Holdings (USA), Inc. v. 

United Air Lines, Inc., 747 F.3d 145, 150 (2d Cir. 2014) (citing Chemetron Corp. v. 

Jones, 72 F.3d 341, 345‐46 (3d Cir. 1995)).  If the debtor knew or reasonably should 

have known about the claims, then due process entitles potential claimants to 




                                         ‐ 46 ‐ 
actual notice of the bankruptcy proceedings, but if the claims were unknown, 

publication notice suﬃces.  Chemetron, 72 F.3d at 345‐46. 

             If a debtor reveals in bankruptcy the claims against it and provides 

potential claimants notice consistent with due process of law, then the Code 

aﬀords vast protections.  Both § 1141(c) and § 363(f) permit ʺfree and clearʺ 

provisions that act as liability shield.  These provisions provide enormous 

incentives for a struggling company to be forthright.  But if a debtor does not 

reveal claims that it is aware of, then bankruptcy law cannot protect it.  Courts 

must ʺlimit[] the opportunity for a completely unencumbered new beginning to 

the ʹhonest but unfortunate debtor.ʹʺ  Grogan v. Garner, 498 U.S. 279, 286‐87 (1991) 

(quoting Local Loan Co. v. Hunt, 292 U.S. 234, 244 (1934)). 

             2.    Application 

             The parties do not dispute that plaintiﬀs received only publication 

notice.  The question is whether they were entitled to more.  The bankruptcy 

court found that because Old GM knew or reasonably should have known about 

the ignition switch defect prior to bankruptcy, it should have provided direct 

mail notice to vehicle owners.  We find no clear error in this factual finding. 




                                        ‐ 47 ‐ 
              As background, federal law requires that automakers keep records 

of the first owners of their vehicles.  49 U.S.C. § 30117(b)(1) (ʺA manufacturer of a 

motor vehicle . . . shall cause to be maintained a record of the name and address 

of the first purchaser of each vehicle . . . .ʺ).  This provision facilitates recalls and 

other consequences of the consumer‐automaker relationship.  Thus, to the extent 

that Old GM knew of defects in its cars, it would also necessarily know the 

identity of a significant number of aﬀected owners.   

              The facts paint a picture that Old GM did nothing, even as it knew 

that the ignition switch defect impacted consumers.  From its development in 

1997, the ignition switch never passed Old GMʹs own technical specifications.  

Old GM knew that the switch was defective, but it approved the switch for 

millions of cars anyway.  

              Once the ignition switch was installed, Old GM almost immediately 

received various complaints.  News outlets reported about the faulty ignition 

switch.  NHTSA approached Old GM about moving stalls and airbag non‐

deployments.  A police report, which Old GMʹs legal team possessed, linked 

these breakdowns to a faulty ignition switch.  Old GM even considered warning 

dealers (but not consumers) about moving stalls.  By May 2009, at the latest, Old 




                                          ‐ 48 ‐ 
GM personnel had essentially concluded that the ignition switch, moving stalls, 

and airbag non‐deployments were related.  Considering the airbag issues, they 

believed that one of the two ʺmost likely explanation[s] for the power mode 

signal change was . . . a problem with the Ignition Switch.ʺ  J. App. 9783.   

             A bankruptcy court could reasonably read from this record that Old 

GM knew about the ignition switch defect.  Old GM knew that the defect caused 

stalls and had linked the airbag non‐deployments to the defect by May 2009.   

             Even assuming the bankruptcy court erred in concluding that Old 

GM knew, Old GM ‐‐ if reasonably diligent ‐‐ surely should have known about the 

defect.  Old GM engineers should have followed up when they learned their 

ignition switch did not initially pass certain technical specifications.  Old GM 

lawyers should have followed up when they heard disturbing reports about 

airbag non‐deployments or moving stalls.  Old GM product safety teams should 

have followed up when they were able to recreate the ignition switch defect with 

ease after being approached by NHTSA.  If any of these leads had been diligently 

pursued in the seven years between 2002 and 2009, Old GM likely would have 

learned that the ignition switch defect posed a hazard for vehicle owners.   




                                        ‐ 49 ‐ 
             Such ʺreckless disregard of the facts [is] suﬃcient to satisfy the 

requirement of knowledge.ʺ  McGinty v. State, 193 F.3d 64, 70 (2d Cir. 1999).  In 

the face of all the reports and complaints of faulty ignition switches, moving 

stalls, airbag non‐deployments, and, indeed, serious accidents, and in light of the 

conclusions of its own personnel, Old GM had an obligation to take steps to 

ʺacquire full or exact knowledge of the nature and extentʺ of the defect.  United 

States v. Macias, 786 F.3d 1060, 1062 (7th Cir. 2015).  Under these circumstances, 

Old GM had a duty to identify the cause of the problem and fix it.  Instead, the 

Valukas Report recounts a corporate culture that sought to pin responsibility on 

others and a Sisyphean search for the ʺroot cause.ʺ  

             Further, even if the precise linkage between the ignition switch 

defect and moving stalls and airbag non‐deployments was unclear, Old GM had 

enough knowledge.  At minimum, Old GM knew about moving stalls and airbag 

non‐deployments in certain models, and should have revealed those facts in 

bankruptcy.  Those defects would still be the basis of ʺclaims,ʺ even if the root 

cause (the ignition switch) was not clear.  

             New GM argues in response that because plaintiﬀsʹ claims were 

ʺcontingent,ʺ those individuals were ʺunknownʺ creditors as a matter of law.  But 




                                        ‐ 50 ‐ 
contingent claims are still claims, 11 U.S.C. § 101(5), and claimants are entitled to 

adequate notice if the debtor knows of the claims.  Moreover, as discussed above, 

the only contingency was Old GM telling owners about the ignition switch defect 

‐‐ a contingency wholly in Old GMʹs control and without bearing as to Old GMʹs 

own knowledge.  New GM essentially asks that we reward debtors who conceal 

claims against potential creditors.  We decline to do so.  See Grogan, 498 U.S. at 

286‐87. 

             Finally, we address a theme in this case that the GM bankruptcy was 

extraordinary because a quick § 363 sale was required to preserve the value of 

the company and to save it from liquidation.  See New GM Br. 34 (ʺTime was of 

the essence, and costs were a significant factor.ʺ).  Forty days was indeed quick 

for bankruptcy and previously unthinkable for one of this scale.  While the desire 

to move through bankruptcy as expeditiously as possible was laudable, Old 

GMʹs precarious situation and the need for speed did not obviate basic 

constitutional principles.  Due process applies even in a companyʹs moment of 

crisis.  Cf. Home Building & Loan Assʹn v. Blaisdell, 290 U.S. 398, 425 (1934) (ʺThe 

Constitution was adopted in a period of grave emergency.ʺ).   




                                         ‐ 51 ‐ 
              We fi
                 find no clea
                            ar error in the bankru
                                                 uptcy courrtʹs finding
                                                                      g that Old GM 

knew or should h
               have known with rea
                                 asonable diiligence ab
                                                      bout the deefect.  See 

MLC II,, 529 B.R. a
                  at 556‐60.  IIndividualls with claaims arising out of th
                                                                         he ignition 

switch d
       defect werre entitled to notice b
                                       by direct m
                                                 mail or som
                                                           me equivaleent, as 

required
       d by proceedural duee process. 

       B.
       B      ʺPrejjudiceʺ 

              Afterr concludin
                             ng that Old
                                       d GM did not provid
                                                         de adequate notice, tthe 

bankrup
      ptcy courtt nonetheleess enforceed the Salee Order.  Seee id. at 5655‐73.  The 

bankrup
      ptcy courtt held that ʺprejudiceeʺ is an ʺesssential elem
                                                              mentʺ of p
                                                                       procedurall 

due pro
      ocess and tthat plaintiiﬀs were n
                                      not prejudiiced ‐‐ exceept as to in
                                                                        ndependen
                                                                                nt 

claims ‐‐‐ because the bankru
                            uptcy courrt would h
                                               have appro
                                                        oved the Saale Order 

even if p
        plaintiﬀs w
                  were proviided adequ
                                     uate noticee.  Id. at 5665.  The parties dispu
                                                                                  ute 

whether ʺprejudicceʺ is required and, iif it is, wheether theree is prejudiice here.  

              1.     Applicab
                            ble Law 

                  bankruptcy
              The b        y court held that ʺprrejudiceʺ iss a requirement of th
                                                                                he 

Due Pro
      ocess Clau
               use and tha
                         at even if in
                                     nadequatee notice deeprived an individuaal of 

propertty without a meaning
                          gful opporrtunity to b
                                               be heard, tthere is no
                                                                    o prejudicee if 

in hindssight the o
                  outcome w
                          would havee been the ssame with
                                                        h adequatee notice.  Idd.  




                                           ‐ 52 ‐ 
Some courts have indeed held that ʺa party who claims to be aggrieved by a 

violation of procedural due process must show prejudice.ʺ  Perry v. Blum, 629 

F.3d 1, 17 (1st Cir. 2010).  Other courts have held otherwise that ʺa due process 

violation cannot constitute harmless error.ʺ  In re New Concept Hous., Inc., 951 

F.2d 932, 937 n.7 (8th Cir. 1991); see Fuentes v. Shevin, 407 U.S. 67, 87 (1972) (ʺThe 

right to be heard does not depend upon an advance showing that one will surely 

prevail at the hearing.ʺ).25  Courts have concluded that a ʺfree and clearʺ clause 

was unenforceable because of lack of notice and a hearing in accordance with 

                                              
           25   See, e.g., McNabb v. Commʹr Ala. Depʹt of Corr., 727 F.3d 1334, 1347 (11th 
Cir. 2013) (ʺOur cases have long held that certain procedural due process violations, 
such as the flat‐out denial of the right to be heard on a material issue, can never be 
harmless.ʺ); Kim v. Hurston, 182 F.3d 113, 119 (2d Cir. 1999) (commenting that even 
though the ʺminimal hearing that procedural due process requires would have done 
[the plaintiff] little good since she could not have realistically contested the changed 
reason,ʺ that ʺ[n]evertheless, the procedural due process requirement[s] . . . must be 
observedʺ); Lane Hollow Coal Co. v. Dir., Office of Workersʹ Compensation Programs, 137 
F.3d 799, 806 (4th Cir. 1998) (ʺ[A] just result is not enough.ʺ); In re Boomgarden, 780 F.2d 
657, 661 (7th Cir. 1985) (ʺIn bankruptcy proceedings, both debtors and creditors have a 
constitutional right to be heard on their claims, and the denial of that right to them is 
the denial of due process which is never harmless error.ʺ (internal quotation marks 
omitted)); In re George W. Myers Co., 412 F.2d 785, 786 (3d Cir. 1969) (holding that 
ʺalleged bankrupt was denied procedural due process by the . . . refusal of its offer to 
present evidence at the close of the evidenceʺ and that such denial could not be 
ʺharmless errorʺ); Republic Natʹl Bank of Dallas v. Crippen, 224 F.2d 565, 566 (5th Cir. 
1955) (ʺThe right to be heard on their claims was a constitutional right and the denial of 
that right to them was the denial of due process which is never harmless error.ʺ); Phila. 
Co. v. SEC, 175 F.2d 808, 820 (D.C. Cir. 1948) (ʺDenial of a procedural right guaranteed 
by the Constitution ‐‐ in this instance denial of the type of hearing guaranteed . . . by the 
due process clause ‐‐ is never ʹharmless error.ʹʺ), vacated as moot, 337 U.S. 901 (1949). 



                                                 ‐ 53 ‐ 
procedural due process, without exploring prejudice.  See In re Savage Indus., 43 

F.3d 714, 721‐22 (1st Cir. 1994); cf. Nolasco v. Holder, 637 F.3d 159, 164 (2d Cir. 

2011) (ʺThere may well be instances in which . . . failure to comply with [a 

procedural rule] results in a lack of notice or the denial of a meaningful 

opportunity to be heard such that . . . due process rights are violated.ʺ).   

             The § 363 sale context presents unique challenges for due process 

analysis.  As seen here ‐‐ with over 850 objections filed ‐‐ objections may often be 

duplicative.  See GM, 407 B.R. at 500 (finding successor liability ʺmost debatableʺ 

of issues); cf. Mullane, 339 U.S. at 319 (ʺ[N]otice reasonably certain to reach most 

of those interested in objecting is likely to safeguard the interests of all, since any 

objections sustained would inure to the benefit of all.ʺ).  Many of the objections, 

especially those made against a ʺfree and clearʺ provision, are not likely to be 

grounded in any legal right to change the terms of the sale, but rather will be 

grounded in a particular factual context.  Section 363 sales are, in essence, private 

transactions.  On one side, the debtor‐in‐possession ʺhas ample administrative 

flexibility in the conduct of sales,ʺ 3 Collier on Bankruptcy ¶ 363.02[2], and on the 

other side, the purchaser need not take on liabilities unless it wishes to do so, see 

id. ¶ 363.06[7].  A bankruptcy court reviews a proposed § 363 saleʹs terms only for 




                                         ‐ 54 ‐ 
some minimal ʺgood business reason.ʺ  Lionel, 722 F.2d at 1071; see also 3 Collier on 

Bankruptcy ¶ 363.02[1][e] (ʺOne of the major policy decisions in drafting the Code 

was to separate the court from the day‐to‐day administrative activities in 

bankruptcy cases . . . .ʺ).  Many sale objections will thus sound in business 

reasons to change the proposed sale order, and not by reference to some legal 

requirement that the order must be changed.26   

                      Assuming plaintiﬀs must demonstrate prejudice, the relevant 

inquiry is whether courts can be confident in the reliability of prior proceedings 

when there has been a procedural defect.  See Lane Hollow Coal Co. v. Dir., Oﬃce of 

Workersʹ Compensation Programs, 137 F.3d 799, 808 (4th Cir. 1998) (considering 

ʺfairness of the trial and its reliability as an accurate indicator of guiltʺ); see also 

Rose v. Clark, 478 U.S. 570, 577‐78 (1986) (asking whether adjudication in the 

criminal context without procedural protections can ʺreliably serve its function as 


                                              
           26  See A. Joseph Warburton, Understanding the Bankruptcies of Chrysler and 
General Motors:  A Primer, 60 Syracuse L. Rev. 531, 531 (2010) (ʺCertain creditors, who 
saw their investments in the companies sharply reduced, vigorously objected to the role 
of the government in the bankruptcy process.  Some charged that in protecting the 
interests of taxpayers, the Treasury Department negotiated aggressively with creditors 
but, in protecting the interests of organized labor, it offered the United Autoworkers 
union special treatment.ʺ); see also GM, 407 B.R. at 496 (ʺThe objectorsʹ real problem is 
with the decisions of the Purchaser, not with the Debtor, nor with any violation of the 
Code or caselaw.ʺ). 



                                                 ‐ 55 ‐ 
a vehicle for determination ofʺ a case).  In considering reliability, ʺ[t]he entire 

record must be considered and the probable eﬀect of the error determined in the 

light of all the evidence.ʺ  11 Charles Alan Wright, Arthur R. Miller, et al., Federal 

Practice & Procedure § 2883 (3d ed. 2016) [hereinafter ʺWright & Millerʺ]; see 

Matusick v. Erie Cty. Water Auth., 757 F.3d 31, 50‐51 (2d Cir. 2014).  ʺ[I]f [the court] 

cannot say, with fair assurance, after pondering all that happened without 

stripping the erroneous action from the whole, that the judgment was not 

substantially swayed by the error,ʺ then it must find a procedural due process 

violation.  Kotteakos v. United States, 328 U.S. 750, 765 (1946). 

             2.     Application 

             We need not decide whether prejudice is an element when there is 

inadequate notice of a proposed § 363 sale, for even assuming plaintiﬀs must 

demonstrate prejudice, they have done so here.  After examining the record as a 

whole, we cannot say with fair assurance that the outcome of the § 363 sale 

proceedings would have been the same had Old GM disclosed the ignition 

switch defect and these plaintiﬀs voiced their objections to the ʺfree and clearʺ 

provision.  Because we cannot say with any confidence that no accommodation 

would have been made for them in the Sale Order, we reverse. 




                                          ‐ 56 ‐ 
             At the outset, it is diﬃcult to evaluate in hindsight what the 

objections would have been had plaintiﬀs participated in the § 363 sale.  Perhaps 

they would have tried to identify some legal defect in the Sale Order, asked that 

economic losses or pre‐closing accidents arising from the ignition switch defect 

be exempted from the ʺfree and clearʺ provision, or requested greater priority in 

any GUC Trust distribution.  But this uncertainty about the content of plaintiﬀsʹ 

objections is the natural result of the lack of any meaningful opportunity to be 

heard in the § 363 sale proceedings.  Cf. Lane Hollow, 137 F.3d at 808 (ʺIf there has 

been no fair day in court, the reliability of the result is irrelevant, because a fair 

day in court is how we assure the reliability of results.ʺ).  This lack of certainty in 

turn influences our degree of confidence in the outcome. 

             The bankruptcy court instead concluded that it would have reached 

the same decision ‐‐ that it would have entered the Sale Order on the same terms 

‐‐ even if plaintiﬀs had been given an opportunity to be heard.  The bankruptcy 

court concluded that these plaintiﬀs ʺoﬀer no legally based arguments as to why 

they would have, or even could have, succeeded on the successor liability legal 

argument when all of the other objectors failed.ʺ  MLC II, 529 B.R. at 567; see GM, 




                                          ‐ 57 ‐ 
407 B.R. at 499‐506 (considering objections).  The bankruptcy court found that 

other arguments were too ʺspeculative.ʺ  MLC II, 529 B.R. at 567‐68, 573. 

             We disagree.  The bankruptcy court failed to recognize that the 

terms of this § 363 sale were not within its exclusive control.  Instead, the GM 

sale was a negotiated deal with input from multiple parties ‐‐ Old GM, New GM, 

Treasury, and other stakeholders.  The Sale Order and Sale Agreement reflect this 

polycentric approach:  it includes some fifteen sets of liabilities that New GM 

voluntarily, and without legal compulsion, took on as its own. 

             The process of how New GM voluntarily assumed liabilities is most 

apparent with its assumption of Lemon Law claims.27  Following the proposed 

sale order, numerous state attorneys general objected that the proposed sale 

would bar claims based on state Lemon Laws.  But their objections were not 

particularly legal in character ‐‐ that is, no state attorney general focused on how 

a liability shield that barred Lemon Law claims would be illegal.  Citing no law, 

the objection was that New GM should assume these liabilities ʺ[i]n light of the 

relationship between [Old GM] and [New GM] . . . , as well as the statements by 

the United States government promising that all warranty obligations would be 
                                              
       
      27   New GM informs the Court that a similar process occurred with respect to 
New GM accepting responsibility for post‐closing accidents.   



                                        ‐ 58 ‐ 
honored.ʺ  Bankr. ECF No. 2043, at 39; accord Bankr. ECF No. 2076, at 10.  In other 

words, because President Obama had promised to back warranties, the state 

attorneys general argued that that Lemon Laws should be honored as well.   

             Following these objections, ʺLemon Law claims were added as an 

assumed liability during the course of the 363 Sale hearing after negotiation with 

the [state attorneys general].ʺ  MLC II, 529 B.R. at 534 n.36.  The state attorneys 

general had made a practical, business‐minded argument, which brought Old 

GM, New GM, and Treasury to the negotiating table.  At the sale hearing, counsel 

to the National Association of Attorneys General commented that the state 

attorneys general ʺhave worked very hard since the beginning of the case with 

debtorsʹ counsel initially, with Treasury counsel, almost everybody in this room 

at some point or another.ʺ  J. App. 2084.  The result of these negotiations was an 

understanding that ʺlemon laws were covered under the notion of warranty 

claimsʺ and inclusion in the Sale Agreement of language reflecting this 

agreement.  Id. at 2086.   

             Opportunities to negotiate are diﬃcult if not impossible to recreate.  

We do not know what would have happened in 2009 if counsel representing 

plaintiﬀs with billions of dollars in claims had sat across the table from Old GM, 




                                        ‐ 59 ‐ 
New GM, and Treasury.  Our lack of confidence, however, is not imputed on 

plaintiﬀs denied notice but instead bolsters a conclusion that enforcing the Sale 

Order would violate procedural due process.  Indeed, for the following reasons, 

while we cannot say with any certainty that the outcome would have been 

diﬀerent, we can say that the business circumstances at the time were such that 

plaintiﬀs could have had some negotiating leverage, and the opportunity to 

participate in the proceedings would have been meaningful.  

              First, it is well documented that one of the primary impetuses 

behind a quick § 363 sale was to ʺrestore consumer confidence.ʺ  GM, 407 B.R. at 

480.  ʺThe problem is that if the 363 Transaction got oﬀ track . . . , the U.S. 

Government would see that there was no means of early exit for GM; . . . 

customer confidence would plummet; and . . . the U.S. Treasury would have to 

keep funding GM.ʺ  Id. at 492.  If consumer confidence dissipated, neither 

Treasury loans nor a § 363 sale could save GM:  nobody would buy a GM car.   

             These concerns were reflected in President Obamaʹs $600 million 

guarantee of GM and Chrysler warranties.  The business of cars is unique, 

dependent largely on the goodwill of consumers.  Cars are owned for years and 

form the cornerstones of quintessentially American activities:  dropping oﬀ and 




                                         ‐ 60 ‐ 
picking up children from school, drive‐ins and drive‐thrus, family vacations and 

road trips.  ʺ[T]he road and the automobileʺ are, in American history, 

ʺsanctuaries, hidden from the intrusive gaze of the state, [where] individuals live 

freely.ʺ  Sarah Seo, The New Public, 125 Yale L.J. 1616, 1620 (2016).  The safety and 

reliability of a car are central to these activities.  As the head of President 

Obamaʹs auto task force put it, in relation to Chryslerʹs bankruptcy:  ʺwhat 

consumer would buy another Chrysler if the company didnʹt honor its 

warranties?ʺ  Rattner, supra note 8, at 181.  In other words, plaintiﬀs could have 

tried to convince the bankruptcy parties that it made good business sense to 

spend substantial sums to preserve customer goodwill in the GM brand and, in 

turn, GMʹs business value.   

             Second, New GM was not a truly private corporation.  Instead, the 

President and Treasury oversaw its aﬀairs during the bailout and Treasury 

owned a majority stake following the bankruptcy.  While private shareholders 

expect their investments to be profitable, the government does not necessarily 

share the same profit motive.  Treasury injected hundreds of billions of dollars 

into the economy during the financial crisis, not on the expectation that it would 

make a reasonable rate of return but on the understanding that millions of 




                                         ‐ 61 ‐ 
Americans would be aﬀected if the economy were to collapse.  If the ignition 

switch defect were revealed in the course of bankruptcy, plaintiﬀs could have 

petitioned the government, as the majority owner of New GM, to consider how 

millions of faultless individuals with defective Old GM cars could be aﬀected.  

Indeed, during the later congressional hearings, Representatives and Senators 

questioned New GMʹs CEO on her invocation of the liability shield when the 

government guided the process.  See supra note 13.  Senator Richard Blumenthal, 

for instance, indicated that he would have objected in bankruptcy had he known, 

because he ʺopposed it at the time, as Attorney General for the state of 

Connecticut, not [foreseeing] that the material adverse fact being concealed was 

as gigantic as this one.ʺ  April 2, 2014 Senate Hearing, supra note 13, at 22‐23 

(statement of Sen. Richard Blumenthal, Member, S. Subcomm. on Consumer 

Prot., Prod. Safety & Ins.). 

             Third, we must price in the real cost of disrupting the bankruptcy 

process.  From the middle of 2007 through the first quarter of 2009, Old GMʹs 

average net loss exceeded $10 billion per quarter; a dayʹs worth of delay would 

cost over $125 million, a week almost a billion dollars.  We do not know whether 

the proceedings would have been delayed, but some delay was certainly 




                                        ‐ 62 ‐ 
possible.  For instance, Congress called the GM CEO to testify over the course of 

four days.28  Old GM likewise conducted a thorough internal investigation on the 

ignition switch defect, and the Valukas Report took more than two‐and‐a‐half 

months to prepare.  It seems unlikely that a bankruptcy court would have 

casually approved a ʺfree and clearʺ provision while these investigations into the 

ignition switch defectʹs precise nature were still ongoing.   

             Finally, there is the detriment of added litigation ‐‐ had the class 

actions been filed in the midst of bankruptcy, the mere administration of those 

cases could have taken considerable resources.  Had the government also 

brought criminal charges ‐‐ such as the charges now suspended by a deferred 

prosecution agreement with the U.S. Attorneyʹs Oﬃce for the Southern District of 

New York in which New GM forfeited $900 million ‐‐ managing how to juggle 

bankruptcy with a criminal prosecution could have taken even longer.  United 

States v. $900,000,000 in U.S. Currency, No. 15 Civ. 7342 (S.D.N.Y.), ECF No. 1; see 

11 U.S.C. § 362(b)(1) (exempting from usual automatic stay criminal actions 

against debtor).  The reasonable conclusion is that, with the likelihood and price 

of disruption to the bankruptcy proceedings being so high, plaintiﬀs at least had 
                                              
      28     See Rattner, supra note 8, at 304 (ʺThe auto rescue succeeded in no small 
part because we did not have to deal with Congress.ʺ). 



                                          ‐ 63 ‐ 
a basis for making business‐minded arguments for why they should receive 

some accommodation in or carve‐out from the Sale Order.   

             Under these circumstances, we cannot be confident that the Sale 

Order would have been negotiated and approved exactly as it was if Old GM 

had revealed the ignition switch defect in bankruptcy.  The facts here were 

peculiar and are no doubt colored by the inadequate notice and plaintiﬀsʹ lack of 

any meaningful opportunity to be heard.  See Kotteakos, 328 U.S. at 765 (directing 

courts to consider ʺall that happened without stripping the erroneous action 

from the wholeʺ).  Given the bankruptcy courtʹs focus on consumer confidence, 

the involvement of Treasury, the financial stakes at the time, and all the business 

circumstances, there was a reasonable possibility that plaintiﬀs could have 

negotiated some relief from the Sale Order.   

             We address two further concerns.  First, the bankruptcy court stated 

that it ʺwould not have let GM go into the liquidation that would have resulted if 

[it] denied approval of the 363 Sale.ʺ  MLC II, 529 B.R at 567; see J. App. 1623.  In 

other words, the bankruptcy court suggested that it would have approved the 

§ 363 sale anyway, because the alternative was liquidation ‐‐ and liquidation 

would have been catastrophic.  While we agree that liquidation would have been 




                                         ‐ 64 ‐ 
catastrophic, we are confident that Old GM, New GM, Treasury, and the 

bankruptcy court itself would have endeavored to address the ignition switch 

claims in the Sale Order if doing so was good for the GM business.  The choice 

was not just between the Sale Order as issued and liquidation; accommodations 

could have been made. 

             Second, many of the peculiar facts discussed apply with less force to 

the Non‐Ignition Switch Plaintiﬀs, who assert claims arising from other defects.  

The bankruptcy court entered judgment against the Non‐Ignition Switch 

Plaintiﬀs based on its opinion determining the rights of the other plaintiﬀs, but 

left as an open question whether Old GM knew of the Non‐Ignition Switch 

Plaintiﬀsʹ claims based in other defects.  See MLC III, 531 B.R. at 360.  Without 

factual findings relevant to determining knowledge, we have no basis for 

deciding whether notice was adequate let alone whether enforcement of the Sale 

Order would violate procedural due process as to these claims. 

             To conclude, we reverse the bankruptcy courtʹs decision insofar as it 

enforced the Sale Order to enjoin claims relating to the ignition switch defect.29  

See MLC II, 529 B.R. at 566‐73.  Because enforcing the Sale Order would violate 
                                              
      29      In reversing, we express no views on the Groman Plaintiffsʹ request for 
discovery to prove a procedural due process violation or fraud on the court. 



                                         ‐ 65 ‐ 
procedural due process in these circumstances, the bankruptcy court erred in 

granting New GMʹs motion to enforce and these plaintiﬀs thus cannot be ʺbound 

by the terms of the [Sale] Order[].ʺ  In re Johns‐Manville Corp., 600 F.3d 135, 158 

(2d Cir. 2010).  As to claims based in non‐ignition switch defects, we vacate the 

bankruptcy courtʹs decision to enjoin those claims, see MLC III, 531 B.R. at 360, 

and remand for further proceedings consistent with this opinion. 

IV.   Equitable Mootness 

             Finally, we address the bankruptcy courtʹs decision that relief for 

any would‐be claims against GUC Trust was equitably moot.  MLC II, 529 B.R. at 

583‐92.  We ordinarily review ʺdismissal on grounds of equitable mootness for 

abuse of discretion, under which we examine conclusions of law de novo and 

findings of fact for clear error.ʺ  In re BGI, Inc., 772 F.3d 102, 107 (2d Cir. 2014) 

(citation omitted).  There were, however, no claims asserted against Old GM or 

GUC Trust in bankruptcy court or in the multi‐district litigation.  Under these 

circumstances, we exercise our ʺindependent obligationʺ to ensure that the case 

ʺsatisfies the ʹcase‐or‐controversyʹ requirement of Article III, Section 2 of the 

Constitution.ʺ  United States v. Williams, 475 F.3d 468, 478‐9 (2d Cir. 2007).   




                                          ‐ 66 ‐ 
       A.
       A      Appllicable Law
                            w 

              The d
                  doctrine off equitablee mootnesss allows ap
                                                            ppellate co
                                                                      ourts to 

                                     during the pendency of an appeal, eventss 
dismisss bankrupttcy appealss ʺwhen, d

occurʺ ssuch that ʺeven thou
                           ugh eﬀectiv
                                     ve relief co
                                                ould conceiivably be ffashioned, 

implem
     mentation o
               of that relieef would b
                                     be inequitaable.ʺ  In ree Chateaugaay Corp. 

(ʺChateaaugay IIʺ), 9
                    988 F.2d 32
                              22, 325 (2d
                                        d Cir. 1993 ).  ʺ[A] ban
                                                               nkruptcy aappeal is 

presum
     med equitab
               bly moot w
                        when the d
                                 debtorʹs reo
                                            organizatio
                                                      on plan haas been 

substan
      ntially conssummated
                         d.ʺ  In re BG
                                     GI, 772 F.3d
                                                d at 108.  T
                                                           To obtain rrelief in theese 

circumsstances, a cclaimant m
                            must satisfy
                                       y the so‐caalled ʺChatteaugay factors.ʺ  See 

Chateau
      ugay III, 10 F.3d at 952
                             2‐53. 

              The eequitable m
                             mootness d
                                      doctrine haas enigmatic origins,, and the 

range o
      of proceediings in wh
                          hich it appllies is not w
                                                  well settled
                                                             d.  See In ree Continenttal 

Airlines, 91 F.3d 553, 567 (3d
                             d Cir. 1996
                                       6) (en banc) (Alito, J., dissenting
                                                                         g) (labeling
                                                                                    g it a 

ʺcurious doctrineʺʺ).  Our Circuit has a
                                       acknowled
                                               dged that th
                                                          he doctrin
                                                                   ne draws on
                                                                             n 

       ble consideerations ass well as th
ʺequitab                                he constitu
                                                  utional req
                                                            quirement tthat there be a 

case or controverssy.ʺ  Chateaaugay III, 1
                                         10 F.3d at 9952.  Otherr courts haave focused
                                                                                     d 

instead on the doctrineʹs sta
                            atutory underpinnin
                                              ngs and rolle in ʺfill[in
                                                                      ng] the 

intersticces of the C
                    Code.ʺ  In re UNR Indus., Inc., 220 F.3d 7666, 769 (7th
                                                                          h Cir. 1994)) 




                                           ‐ 67 ‐ 
(explaining also diﬀerence between ʺinability to alter the outcome (real mootness) 

and unwillingness to alter the outcome (ʹequitable mootnessʹ)ʺ).  Indeed, several 

provisions of the Code prohibit modification of bankruptcy orders unless those 

orders are stayed pending appeal.  See, e.g., 11 U.S.C. §§ 363(m), 364(e). 

                      However broad the doctrine of equitable mootness, Article III 

requires a case or controversy before relief may be equitably mooted.30    

ʺ[E]quitable mootness bears only upon the proper remedy, and does not raise a 

threshold question of our power to rule.ʺ  In re Metromedia Fiber Network, Inc., 416 

F.3d 136, 144 (2d Cir. 2005) (emphasis added).   




                                              
           30  We do not resolve whether it is appropriate for a bankruptcy court ‐‐ as 
opposed to an appellate court ‐‐ to apply equitable mootness, which appears to be a 
recent phenomenon.  E.g., In re Innovative Clinical Sols., Ltd., 302 B.R. 136, 141 (Bankr. D. 
Del. 2003) (citing In re Circle K Corp., 171 B.R. 666, 669 (Bankr. D. Ariz. 1994), which 
nominally applied constitutional mootness); see also Alan M. Ahart, The Limited Scope of 
Implied Powers of a Bankruptcy Judge:  A Statutory Court of Bankruptcy, Not A Court of 
Equity, 79 Am. Bankr. L.J. 1, 32‐33 (2005) (ʺSince a bankruptcy court is not a court of 
equity, a bankruptcy judge ought not resort to non‐statutory equitable principles, 
defenses, doctrines or remedies to excuse compliance with or to override provision(s) of 
the Bankruptcy Code or rules, or nonbankruptcy federal law.ʺ(footnotes omitted)).  
Indeed, this Circuitʹs equitable mootness cases have all involved an appellate body 
applying the doctrine in the first instance.  See, e.g., BGI, 772 F.3d 102; In re Charter 
Commcʹns, Inc., 691 F.3d 476 (2d Cir. 2012); In re Metromedia Fiber Network, Inc., 416 F.3d 
136 (2d Cir. 2005); In re Burger Boys, Inc., 94 F.3d 755 (2d Cir. 1996); In re Chateaugay 
Corp., 94 F.3d 772 (2d Cir. 1996); In re Best Prods. Co., 68 F.3d 26 (2d Cir. 1995); 
Chateaugay III, 10 F.3d 944; Chateaugay II, 988 F.2d 322. 



                                                 ‐ 68 ‐ 
             ʺThe oldest and most consistent thread in the federal law of 

justiciability is that federal courts will not give advisory opinions.ʺ  13 Wright & 

Miller § 3529.1.  A controversy that is ʺappropriate for judicial determination . . . 

must be definite and concrete, touching the legal relations of parties having 

adverse legal interests.ʺ  Aetna Life Ins. Co. v. Haworth, 300 U.S. 227, 240‐41 (1937); 

see Flast v. Cohen, 392 U.S. 83, 95 (1968) (ʺlimit[ing] the business of federal courts 

to questions presented in an adversary context and in a form historically viewed 

as capable of resolution through the judicial processʺ).  ʺ[F]ederal courts are 

without power to decide questions that cannot aﬀect the rights of litigants in the 

case before them.ʺ  North Carolina v. Rice, 404 U.S. 244, 246 (1971) (emphasis added).  

That is, courts may not give ʺan opinion advising what the law would be upon a 

hypothetical state of facts,ʺ Aetna Life Ins., 300 U.S. at 241, for instance, where a 

party did not ʺseek the adjudication of any adverse legal interests,ʺ S. Jackson & 

Son, Inc. v. Coﬀee, Sugar & Cocoa Exch. Inc., 24 F.3d 427, 432 (2d Cir. 1994).   

             These limitations apply to bankruptcy courts.  See Wellness Intʹl 

Network, Ltd. v. Sharif, 135 S. Ct. 1932, 1945 (2015) (ʺBankruptcy courts hear 

matters solely on a district courtʹs reference [and]possess no free‐floating 

authority to decide claims traditionally heard by Article III courts.ʺ).  In 




                                         ‐ 69 ‐ 
bankrup
      ptcy, moreeover, the adjudication of claim
                                               ms may be subject to
                                                                  o other 

prepara
      atory stepss.  Bankrup
                           ptcy courtss will geneerally set aa ʺbar dateʺʺ that fixess the 

time to file a proo
                  of of claim against th
                                       he bankrup
                                                ptcy estate..  See Fed. R. Bankr. P
                                                                                  P. 

3002(c)((3).  If the b
                     bar date has passed, then the iinitial step for an ind
                                                                          dividual 

seeking
      g relief aga                     d be to seeek permissiion to file a late proo
                 ainst the esstate would                                           of of 

claim:  o
        only after permission
                            n is granteed can thatt individuaal claim th
                                                                       hat she is 

entitled
       d to relief.  See Fed. R
                              R. Bankr. P. 9006(b)(11); see also P
                                                                 Pioneer Invv. Servs. Coo. v. 

Brunswick Assocs. Ltd., 507 U
                            U.S. 380, 39
                                       94‐95 (19933) (setting forth stand
                                                                        dard for 

      able neglecctʺ for late claims und
ʺexcusa                                der Rule 9006(b)(1)).. 

       B.
       B      Appllication 

              Heree, the bankruptcy cou
                                      urt held th
                                                hat any reliief from GU
                                                                      UC Trust 

would b
      be equitab
               bly moot.  B                                          UC Trust.  
                          But plaintiiﬀs never ssought reliief from GU

The ban                                       otness wass therefore  advisory.
      nkruptcy ccourtʹs ruling on equitable moo

              Neith
                  her GUC T
                          Trust nor O
                                    Old GM are parties to
                                                        o the multti‐district 

litigatio
        on now ong
                 going in d
                          district court.  Only o
                                                one defend
                                                         dant is nam
                                                                   med:  New 

GM.  Liikewise, ass GUC Tru
                          ust confirm
                                    med at oral argumentt, plaintiﬀss have not 

filed an
       ny proofs o
                 of claim wiith GUC Trrust, nor h
                                                have they eeven asked
                                                                    d the 




                                            ‐ 70 ‐ 
bankruptcy court for permission to file late proofs of claim or to lift the bar date, 

as would be required before relief could be granted.31   

                      Instead, it appears from the record that GUC Trust became involved 

at New GMʹs behest.  New GM noted ʺwell there is a GUC Trustʺ and suggested 

that because of the Sale Orderʹs bar on successor liability, any claims remained 

with Old GM and thus GUC Trust.  J. App. 11038.  But New GM has not sought 

to implead and bring cross‐claims against GUC Trust in the multi‐district 

litigation under Federal Rule of Civil Procedure 14 or to do the same in the 

Groman Plaintiﬀsʹ adversary proceeding in bankruptcy under Federal Rule of 

Bankruptcy Procedure 7014.   

                      Moreover, GUC Trust has protested its involvement in the case.  At a 

May 2, 2014 hearing, GUC Trust notified the bankruptcy court that it was 

ʺfrankly [a] stranger[] to these proceedings.ʺ  Id. at 11093.  This was, according to 

GUC Trustʹs uncontested representation, because: 

                                              
           31  The bankruptcy court lifted the bar date for independent claims as a 
remedy.  See MLC II, 529 B.R. at 583.  We note, however, that neither the Groman 
Plaintiffs nor Ignition Switch Plaintiffs requested this as relief.  The Ignition Switch 
Plaintiffs only mentioned in a footnote in their opposition to the motion to enforce that 
Old GM failed to provide notice of the bar date.  The Pre‐Closing Accident Plaintiffs 
stated on behalf of all plaintiffs that ʺPlaintiffs are not asserting a due process challenge 
to a bar date order or a discharge injunction issued in favor of a debtor.ʺ  Bankr. ECF 
No. 13021, at 48 n.26. 



                                                 ‐ 71 ‐ 
                            No claimants, none of the plaintiﬀs, no claimants 
                      or potential claimants had raised this as a possibility.  
                      No one has filed a motion to lift the bar date.  The only 
                      person that has raised it has been New GM, based 
                      upon, you know, some statements of fact in some 
                      pleadings.  But the only person that has actually moved 
                      forward with it is New GM, and frankly, you know, itʹs 
                      our view that this is essentially a way to deflect liability 
                      away, and you know, the attention away from New GM 
                      and put it on a third party. 

Id. at 11090.  At a July 2, 2014 hearing, GUC Trust continued to push that 

litigation of the equitable mootness issue was premature, and dependent on 

whether the Sale Order could be enforced.  Id. at 8485.32   

                      Nonetheless, the bankruptcy court asked the parties (including GUC 

Trust) to brief initially whether claims against New GM were really claims 

against Old GMʹs bankruptcy estate or GUC Trust.  As the bankruptcy court 

stated:  ʺweʹre going to consider as [a] threshold issue[] . . . the possibility that the 

claims now being asserted may be claims against Old GM or the GUC Trust.ʺ  J. 

App. 11103 (emphases added).  Following a later hearing, the bankruptcy court 




                                              
           32 The bankruptcy court seemingly agreed momentarily, commenting at the 
hearing that they could proceed ʺwithout now addressing and while maintaining 
reservations of rights with respect to issues such as . . . equitable [moot]ness.ʺ  Id. at 
8491. 



                                                 ‐ 72 ‐ 
added an issue of whether claims, if any, against GUC Trust should be 

ʺdisallowed/dismissed on grounds of equitable mootness.ʺ  Id. at 5780.   

             GUC Trust was thus not a ʺlitigant[] in the case before [the 

bankruptcy court],ʺ Rice, 404 U.S. at 246, who ʺs[ought] the adjudication of any 

adverse legal interests,ʺ S. Jackson & Son, Inc., 24 F.3d at 432.  GUC Trust sought 

not to be involved, but the bankruptcy court ordered otherwise.  In doing so, the 

bankruptcy court was concerned with a ʺhypotheticalʺ scenario, see Aetna Life 

Ins., 300 U.S. at 241 ‐‐ the ʺpossibilityʺ that there ʺmay beʺ late‐filed claims against 

GUC Trust, J. App. 11103.  The bankruptcy courtʹs decision on equitable 

mootness that followed essentially advised on this hypothetical controversy. 

             We acknowledge that the parties have expended considerable time 

arguing about equitable mootness.  We are likewise cognizant that plaintiﬀs at 

one point sent a letter to GUC Trust suggesting that it should freeze its 

distributions pending the bankruptcy proceedings.  See MLC II, 529 B.R. at 537‐

38.  But plaintiﬀs did not pursue any claims.  Ultimately, it is the parties, and not 

the court, that must create the controversy.  See Depʹt of Envtl. Prot. & Energy v. 

Heldor Indus., Inc., 989 F.2d 702, 707 (3d Cir. 1993) (rendering advisory ʺan answer 

to a question not askedʺ by the parties). 




                                         ‐ 73 ‐ 
            We thus conclude that the bankruptcy courtʹs decision on equitable 

mootness was advisory and vacate that decision.  See MLC II, 529 B.R. at 583‐92. 

                                 CONCLUSION 

            For the reasons set forth above, with respect to the bankruptcy 

courtʹs decisions below, we: 

      (1)   AFFIRM the decision not to enforce the Sale Order as to the 
            independent claims;  

      (2)   REVERSE the decision to enforce the Sale Order as to the Used Car 
            Purchasersʹ claims and claims relating to the ignition switch defect, 
            including pre‐closing accident claims and economic loss claims;  

      (3)   VACATE the decision to enforce the Sale Order as to claims relating 
            to other defects; and  

      (4)   VACATE the decision on equitable mootness as advisory. 

            We REMAND the case for further proceedings consistent with this 

opinion. 




                                      ‐ 74 ‐